Case 16-01214-SLM     Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31       Desc Main
                               Document      Page 1 of 71


    NOT FOR PUBLICATION

    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
                                                         Order Filed on January 4, 2019
                                                           by Clerk, U.S. Bankruptcy
                                                         Court - District of New Jersey




    In re:                                          Chapter 7


    MICHELANGELO O. RUSSO                           Case No.:      15-24843 (SLM)
               Debtor.




    TIMOTHY LEWIS, CYNTHIA WEBB, PATRICIA           Adv. Pro. No.: 16-01214 (SLM)
    MURPHY, AND ROBERT HALTER

               Plaintiffs,
    v.

    MICHELANGELO O. RUSSO,

               Defendant.


                         OPINION ON SUMMARY JUDGMENT



D




 
Case 16-01214-SLM      Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31     Desc Main
                                Document      Page 2 of 71


APPEARANCES:

Scott A. Zuber, Esq.
Michael R. Caruso, Esq.
CHIESA SHAHINIAN & GIANTOMASI PC
One Boland Drive
West Orange, New Jersey 07052
Counsel for Timothy Lewis, Cynthia Webb, Patricia Murphy, and Robert Halter


Alfredo Ramos, Jr., Esq.
TEMPIO & RAMOS, LLC
102 Belmont Avenue, 1st Floor
Garfield, New Jersey 07026
Counsel for Michelangelo O. Russo




 
Case 16-01214-SLM        Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                   Document      Page 3 of 71


STACEY L. MEISEL, UNITED STATES BANKRUPTCY JUDGE
       This adversary proceeding challenges debtor Michelangelo Russo’s (“Debtor”) right to

discharge a Final Judgment By Default entered pre-petition in the New Jersey Superior Court (the

“Judgment”)1 in favor of plaintiffs Timothy Lewis (“Mr. Lewis”), Cynthia Webb (“Ms. Webb”),

Patricia Murphy (“Ms. Murphy”), and Robert Halter (“Mr. Halter”) (collectively “Plaintiffs”

and, with Debtor, the “Parties”). Besides being Debtor’s creditors, Plaintiffs are former co-

members with Debtor and investors in an LLC managed by Debtor. Plaintiffs seek to except the

Judgment from discharge pursuant to section 523 of title 11 of the United States Code

(“Bankruptcy Code”) on the basis of: (a) false pretenses, false representation or actual

fraud; (b) reasonable reliance on a materially false document produced with the intent to deceive

regarding Debtor’s financial condition; (c) fraud or defalcation by Debtor while acting in a

fiduciary capacity; (d) embezzlement; (e) larceny; and (f) willful and malicious injury.2

       Presently before the Court is Plaintiffs’ Motion for Summary Judgment (“Motion”).3

Plaintiffs argue summary judgment is warranted because Debtor is collaterally estopped from

relitigating factual issues in this adversary proceeding that are identical to factual issues decided

in favor of Plaintiffs by the Honorable John L. Langan, Jr. of the Superior Court of New Jersey,

Bergen County (the “State Court”) in the pre-petition state court action (“State Court Action”)

in which the Judgment was entered. In the alternative, Plaintiffs argue the undisputed facts support

a finding of non-dischargeability on all six statutory bases. In opposition, Debtor asserts that, as

a matter of New Jersey law, collateral estoppel does not apply because Plaintiffs obtained the

Judgment by default. Therefore, the Judgment is not the result of actual litigation amongst the

Parties. In the alternative, Debtor asserts that multiple disputed facts exist, barring an award of

summary judgment and requiring a trial on the merits.



                                                 1
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document      Page 4 of 71


       The Court reviewed the pleadings submitted and held oral argument.          The following

constitutes the Court’s findings of fact and conclusions of law as required by Federal Rule of

Bankruptcy Procedure 7052.

                                JURISDICTION AND VENUE

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Standing

Order of Reference from the United States District Court for the District of New Jersey dated July

23, 1984 and amended September 18, 2012. This matter constitutes a core proceeding pursuant to

28 U.S.C. § 157(b)(2)(I) and (J) because Plaintiffs object to Debtor’s discharge and seek a

determination that the Judgment is not dischargeable. Venue is proper under 28 U.S.C. §§ 1408(1)

and 1409(a).

                          FACTS AND PROCEDURAL HISTORY4

The Littleton Property

       Plaintiffs’ financial advisors, Hiro Wakatsuki (“Mr. Wakatsuki”), and his partner, Brad

Katz (“Mr. Katz”), of Premier Wealth Advisors, an investment firm (collectively, the “Financial

Advisors”), introduced the Plaintiffs to Debtor in early 2012.5 The Parties discussed Plaintiffs’

potential investment in a real estate project referred to as the “Littleton” (the “Littleton

Project”)—a proposed mixed-use commercial and residential building to be built on Central

Avenue in Newark, New Jersey (the “Littleton Property”).6 As part of these discussions, Debtor

provided Plaintiffs with an executive summary that contained architectural illustrations of the

proposed development.7 Mr. Lewis and Mr. Wakatsuki also made on-site visits to the Littleton

Property to evaluate Debtor’s proposal.8




                                                2
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31          Desc Main
                                    Document      Page 5 of 71


The Property Schedule

       At some point during their discussions and prior to Plaintiffs’ decision to lend, Plaintiffs

were presented with a document entitled “Schedule C - Real Estate Owned” (the “Property

Schedule”).9 The Property Schedule lists 36 parcels of real property located in Jersey City, New

Jersey (the “Whiton Properties”) owned by Whiton Street Associates, LLC (“Whiton”). Debtor

owns 100% of Whiton.10

       The Property Schedule was created to assist those involved in the Littleton Project to

determine “the properties which [Debtor] owned at the time, the date purchased, the amount, the

market value, the current debt and the mortgage[s] [on]” them.11          The Property Schedule

demonstrated the total equity of the Whiton Properties exceeded $5,800,000.12 However, the

Property Schedule failed to disclose known penalties, interest, and tax debt on the Whiton

Properties.13 The Property Schedule also failed to disclose that some of the Whiton Properties

were facing foreclosure and Debtor was, at that time, actively involved in workout negotiations

with Whiton’s lenders.14

       The Financial Advisors presented the Property Schedule to Plaintiffs. The facts are less

clear as to who—Debtor or the Financial Advisors—prepared the Property Schedule. Mr. Lewis

testified he understood Debtor created the Property Schedule.15 Debtor testified the Property

Schedule was a “working document” between him and Mr. Wakatsuki.16 However, Debtor

acknowledged the Property Schedule was based, at least in part, on information he provided.17 To

the extent that its underlying information was not provided by him, Debtor believed the Financial

Advisors gathered it from the public record.18 Debtor asserts the Financial Advisors were aware

of the pending foreclosures, tax liens, and workout negotiations.19       Debtor asserts that his

understanding was the Financial Advisors disclosed these facts to Plaintiffs.20 Debtor could not



                                                3
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                    Document      Page 6 of 71


recall whether he was present when these disclosures were made.21              Irrespective, Debtor

acknowledged that he did not directly disclose these facts to Plaintiffs because no one explicitly

asked him.22 Debtor further agreed the Property Schedule was “not accurate” because it failed to

disclose the known liabilities and financial situation of the Whiton Properties.23

       Mr. Lewis explained Plaintiffs believed that if they invested in the Littleton Project, they

would at a minimum, recover the face value of their loan plus interest because if a default occurred,

Debtor (as guarantor) possessed valuable assets available to satisfy their claims.24 Debtor never

made any express oral statement to Plaintiffs about his net worth.25            The only financial

information Plaintiffs reviewed related to Debtor was the information on the Property Schedule.26

Ultimately, all the Whiton Properties were foreclosed upon in 2013 and 2014.27

The Parties Made a Deal

       At some time during or after the Parties’ discussions, Plaintiffs decided to invest in the

Littleton Project. Debtor presented Plaintiffs with a participation letter, operating agreement, and

proposed form of promissory note. Plaintiffs accepted and signed where necessary, as did Debtor.

       1. The Operating Agreement

       To facilitate development, operation, and management of the Littleton Project, the Parties

jointly created Littleton Associates, LLC (the “Company”). On February 23, 2012, the Parties

(each as a “Member”) entered into an operating agreement (the “Operating Agreement”) for the

Company. 28 As set forth in the Operating Agreement, the Company was formed in accordance

with the New Jersey Limited Liability Company Act. The Operating Agreement explicitly

provided that all Members had a duty of undivided loyalty to the Company in all matters affecting

the Company’s interests.




                                                 4
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31         Desc Main
                                   Document      Page 7 of 71


       The Operating Agreement sets forth Plaintiffs’ membership and voting interests. The

Operating Agreement indicates that: (i) Mr. Lewis held a ten percent (10%) membership and

voting interest; (ii) Ms. Webb held a five percent (5%) membership and voting interest; and

(iii) Ms. Murphy and Mr. Halter held a shared five percent (5%) membership and voting interest.

PWA Real Estate LLC (“PWA”), an affiliate of the Financial Advisors, held another five percent

(5%) membership and voting interest. The Operating Agreement is blank as to the amount of

Debtor’s membership and voting interests. However, no one disputes Debtor’s membership

interest in the Company was 47.5%, and the remaining 27.5% belonged to two other individuals,

Pasquale Nocito and Dwight Walker (although their names are not contained anywhere in the

Operating Agreement).29

       The Operating Agreement provides that Members serve the company on a part-time, non-

exclusive basis, without a salary. Members can seek reasonable reimbursement of expenses.

However, any employment of a Member by the Company requires entry into a written employment

agreement with the Company, with “reasonable compensation as determined by the Members.”30

The Operating Agreement contained a specific provision in regard to the Debtor. It provides as

follows:

              Michelangelo Russo is hereby appointed the Member Manager of
              the Company. The Member Manager shall have duties in the day to
              day operations of the Company. The Member Manager has the
              power to perform all things in the normal course of business and for
              the usual operation of the Company without prior approval of the
              other Members. The Member Manager shall not be compensated for
              his services as Member Manager, but may be reasonably
              compensated as determined by the Members under a written
              employment agreement.31

Debtor never entered into a separate written employment agreement with the Company.




                                               5
 
Case 16-01214-SLM        Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                   Document      Page 8 of 71


       The Operating Agreement also authorized the entry and maintenance of Company bank

accounts. The Company’s books and records were to be maintained at its principal office, kept on

a calendar year basis, and closed and balanced at year-end.        The Operating Agreement also

expressly required entry of all known business transactions of the Company to be entered and

recorded in the Company’s books. The Operating Agreement required the Company to furnish

annual financial statements to the Members and prepare tax returns providing copies to all

Members. As Managing Member, Debtor never discharged those reporting or filing obligations.32

       2. The Original Notes

       In February and April 2012, Plaintiffs executed four separate promissory notes with the

Company in the amount of $125,000 each for a total of $500,000 (collectively, the “Original

Notes”).33 By their express terms, the Original Notes pertained to the Littleton Project. Plaintiffs

understood their loan proceeds were to be used for the Company’s ordinary course business

expenses.34 The Original Notes matured within a year of their execution, with interest accruing at

ten percent (10%) per annum.35 The Original Notes are unsecured. Each Original Note contains

the express provision that it is personally guaranteed by the Debtor and was signed by Debtor in

his capacity as President of the Company and Guarantor. Other than this express provision, the

Debtor did not execute a separate guaranty.

       Debtor represented to the Financial Advisors that he had the financial ability to guarantee

the Original Notes.36 However, it is undisputed that Debtor’s federal income tax returns show

income of $8,895, $7,554, and $7,035 for the years 2009, 2010, and 2011, respectively, and losses

of $162,173, $128,079, and $193,809 for the years 2012, 2013 and 2014, respectively.37

       Mr. Lewis testified that he did not review any of Debtor’s personal financial documents

prior to entering into the Original Notes transaction. 38 Rather, Plaintiffs relied solely upon the



                                                 6
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document      Page 9 of 71


erroneous Property Schedule and their belief, as stated by Mr. Lewis, that Debtor was a “successful

business guy, standing behind” his guarantee.39

The Checking Accounts

       Debtor utilized the funds Plaintiffs loaned to the Company as initial deposits to open two

small business checking accounts for the Littleton Project. Both bank accounts were located at

Capital One Bank, with the first account ending in 6732 (“Checking Account 1”) and the second

account ending in 5526 (“Checking Account 2”) (collectively referred to as the “Checking

Accounts”).

       1. Checking Account 140

       On February 27, 2012, Debtor deposited the $125,000 proceeds of the first Original Note

into Checking Account 1. From February until the account closed in July 2012, the account

statements show that Debtor made additional cash or check deposits totaling $10,500. All other

transactions were withdrawals, debits, transfers, or de minimus return credits. Significantly,

Checking Account 1 had a negative balance by April 23, 2012, which was the day before Debtor

opened Checking Account 2. Withdrawals from Checking Account 1 during the relevant time

period included payments to: the Italian luxury clothing store Ferragamo (a $4,785 debit on March

26, 2012); retail and on-line stores such as Apple iTunes, Nike.com, Best Buy, Bed Bath &

Beyond, and Sunglass Hut; daily debits for food and restaurants; and other personal expenses. On

May 1, 2012, Debtor transferred $1,992.44 from Checking Account 2 to Checking Account 1 to

cover a negative balance, as of April 26, 2018, of $1,992,44. As mentioned, Debtor deposited only




                                                  7
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 10 of 71


an additional $10,500 into Checking Account 1 during its lifetime; all other funds were sourced

from the $125,000 initial deposit of Plaintiffs’ loan proceeds.

       2. Checking Account 241

       On April 24, 25, and 27, 2012, Debtor deposited the remaining $375,000 of the $500,000

loaned by Plaintiffs to open Checking Account 2. From April 2012 until the account closed in

March 2013, the account statements for Checking Account 2 show that Debtor made the following

cash or check deposits in addition to the initial deposit (collectively, the “Debtor Deposits”):

                                 Date                      Amount
                         5/17/2012                   $3,000
                         6/19/12                     $4,000
                         6/27/12                     $5,500
                         7/9/12                      $6,500
                         7/10/12                     $2,000
                         8/9/12                      $5,000
                         8/20/12                     $45,500
                         8/22/12                     $1,000
                         9/7/12                      $12,002.22
                         9/20/12                     $3,000
                         9/21/12                     $1,500
                         10/3/12                     $1,500
                         10/4/12                     $4,300
                         10/12/12                    $1,200
                               




                                                 8
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 11 of 71


                                  Date                     Amount
                         11/9/12                     $500
                         11/14/12                    $5,000
                         11/29/12                    $12,000
                         12/6/12                     $6,000
                         12/13/12                    $4,100
                         12/14/12                    $500
                         12/14/12                    $2,200
                         12/18/12                    $3,000
                         12/24/12                    $1,200
                         1/2/13                      $2,500
                         1/4/13                      $1,200
                         1/4/13                      $2,000
                         1/4/13                      $500
                         Total                       $136,702.22

       Besides those deposits, Debtor also withdrew $75,300 on September 21, 2012, and then

deposited $75,000 on September 25, 2012 (the “September Deposit”). All other transactions

recorded in the bank statement were withdrawals or debits.           Debtor asserts he deposited

$228,915.91 of his own money into the Checking Accounts, which approximates the amounts he

deposited into the Checking Accounts, exclusive of the September Deposit.42

       By January 15, 2013, Checking Account 2 also had a negative balance. Withdrawals from

Checking Account 2 included, among other things: daily debits for food and restaurants; a vacation

to the Bahamas (including a visit to the Atlantis Spa); and purchases at retail stores such as Bed

Bath and Beyond, FAO Schwartz, and Bloomingdales.

       Debtor admits some of the aforementioned purchases from the Checking Accounts were

for personal expenses, but maintains the vast majority were associated with the pre-development

stages of the Littleton Project.43 Debtor also admits that his failure to keep personal and business

expenses separate was an error on his part.44 Debtor never disclosed any of the personal purchases

to Plaintiffs made from either of the Checking Accounts.45 Debtor asserts these personal expenses

were paid out of the monies he personally deposited into the Checking Accounts.46 It is undisputed


                                                 9
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document     Page 12 of 71


Debtor’s federal income tax returns show a loss of $162,173 for the year 2012. Debtor could not

recall his source of income between February and April.47 Checking Account 1 was closed in July

2012, and Checking Account 2 was closed in March 2013.

The Hasbrouck Heights Property

       The most controversial withdrawal from Checking Account 2 occurred on June 19, 2012

in the amount of $55,000 (the “Hasbrouck Heights Withdrawal”).48 Debtor used the $55,000

withdrawal to place a deposit on, and eventually purchase, real property located at 230 Pasadena

Avenue, Hasbrouck Heights, New Jersey (the “Hasbrouck Heights Property”). The Hasbrouck

Heights Property was in no way connected to the Littleton Project nor was its purchase authorized

by the Company’s corporate documents or the Plaintiffs. Debtor admits to making the Hasbrouck

Heights Withdrawal from Checking Account 2 for his own personal purpose, but asserts it was

sourced from amounts he personally deposited into the Checking Accounts.49 Contrary to Debtor’s

assertion, the records show that at the time of the Hasbrouck Heights Withdrawal, Debtor had only

deposited $7,000 in Checking Account 2.50 Even with crediting the previous deposits made into

Checking Account 1, as of June 19, 2012, the Debtor’s total deposits into the Checking Accounts

only equals approximately $18,000, which is substantially less than the $55,000 used as a deposit

for the Hasbrouck Heights Property. Plus, such a liberal credit fails to account for the personal

expenses Debtor already paid out of the Checking Accounts.

       Three months after signing the purchase contract for the Hasbrouck Heights Property,

Debtor formed 230 Pasadena LLC (“230 Pasadena”) to serve as the buyer on the transaction.51

Soon thereafter, Debtor replaced himself as the sole member of 230 Pasadena with his sister, Maria

Grace Billings. The purchase contract was later amended to reflect 230 Pasadena as the buyer.52

By Deed dated December 2012, 230 Pasadena received title to the Hasbrouck Heights Property



                                               10
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 13 of 71


for a purchase price of $167,500.53 In September 2013, 230 Pasadena sold the Hasbrouck Heights

Property for $377,500.54 Plaintiffs never received notice of the transaction.55 Plaintiffs never

knew about the Hasbrouck Heights Withdrawal from Checking Account until long after the

purchase/sale of the Hasbrouck Heights Property was over and done. Plaintiffs never received any

sale proceeds from the Hasbrouck Heights Property transaction.56

The Littleton Project Unravels

    In February 2013, the Company defaulted on three of the Original Notes,57 with a subsequent

default on the fourth Original Note in April 2013.58 At that time, Plaintiffs assert that Debtor

requested a maturity extension on the Original Notes.59 Mr. Lewis testified that when Plaintiffs

granted the extension, he and the other Plaintiffs believed “everything was still in good order” and

they had “no indication that there were problems.”60 Debtor admits that an extension occurred,

but denies that he requested it.61 Rather, Debtor asserts that the Financial Advisors and the “rest

of the partners” requested the extension.62 In April 2013, Plaintiffs granted a one-year extension

of the maturity date of the Original Notes to April 2014 (“Extended Notes”).63 The Extended

Notes also provided that the-then current interest amount due under each of the Original Notes,

which totaled $50,000, was to be paid to Plaintiffs no later than June 15, 2013 (the “June Interest

Payment”).64

    Significantly, prior to entry into the Extended Notes in April 2013, (1) Debtor already depleted

and closed both Checking Accounts (without any disclosure to Plaintiffs) by January 2013;65 and

(2) the Littleton Project itself had become a factual impossibility because PSE&G had either

purchased, or was in the process of purchasing, the Littleton Property in a transaction completely

unrelated to the Company.66 In other words, the money was gone and the Littleton Property was




                                                11
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 14 of 71


too. So, the Company had no way of fulfilling its purpose as it was broke and the Littleton Property

was either sold or being sold to someone else.

    There is disagreement between the Parties as to whether Plaintiffs had notice or knowledge of

the PSE&G sale prior to their agreement to the extension. Debtor asserts that he learned of

PSE&G’s purchase of the Littleton Property in early 2013 when it became “public knowledge”

and that, as a result, Plaintiffs were “as privy to it as [he] was[.]”67 Debtor said that when he found

out about the sale, it was immediately disclosed to Plaintiffs.68 Debtor further stated that a “verbal

disclosure” was made to Plaintiffs, again in the presence of the Financial Advisors, but that he

could not precisely recall the details of that disclosure.69

    Plaintiffs dispute this assertion.70 Plaintiffs assert that, months after issuance of the Extended

Notes, they learned of the Littleton Property’s sale in late summer 2013 via a news article in the

Newark Star Ledger that Ms. Murphy found and shared with the other Plaintiffs.71 After reviewing

this article, Mr. Lewis testified that he and the other Plaintiffs asked the Debtor about the status of

the Littleton Property and that the Debtor simply advised them it was “no longer available.”72

Plaintiffs cite the absence of any written communication from Debtor to Plaintiffs verifying his

alleged disclosure.73 Debtor acknowledges the lack of any written disclosure.74 So, a factual

dispute remains as to when Plaintiffs found out about the sale of the Littleton Property to PSE&G.

          On June 15, 2013, the Company failed to make the June Interest Payment.75 The Parties

engaged in a course of emails regarding the payments due. Ultimately, those communications

ceased.




                                                  12
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 15 of 71


The State Court Action

       1. The Judgment

       In August 2013, Plaintiffs filed a state court complaint against the Debtor entitled: Timothy

Lewis, Cynthia Webb, Patricia Murphy, and Robert Halter, v. Michelangelo Russo, et al., Superior

Court of New Jersey, Law Division, Bergen County, Docket No. BER-L-6532-13, commencing

the State Court Action (the “State Court Complaint”).76 The State Court Complaint includes the

following counts: (i) Breach of Promissory Notes; (ii) Fraud; (iii) Breach of Contract; (iv) Breach

of Fiduciary Duty and Duty of Loyalty; (v) Conversion; (vi) Constructive Trust; (vii) Oppressed

Minority Interest Holders; and (viii) Unjust Enrichment. The State Court Complaint alleges the

following facts as being common to all counts:77

              Plaintiffs were the “innocent victims of [Debtor’s] scheme of fraud, conversion and
               theft regarding over $550,000 in principal and interest presently due and owing” by
               Debtor as Guarantor on the Original Notes and Extended Notes.78

              To induce Plaintiffs to loan the money for the Littleton Project, in February 2012,
               Debtor provided Plaintiffs with the Property Schedule.79

              The Property Schedule was false and misleading because it failed to disclose that
               the properties listed therein were subject to loans and liens.80

              Plaintiffs did not know, nor had any reason to suspect, that the Property Schedule
               was false and that it was provided to them with the “specific intent of deceiving
               Plaintiffs and inducing Plaintiffs to loan the requested money.”81

              Plaintiffs relied on the Property Schedule and the Debtor’s “false, misleading, and
               fraudulent misrepresentations” to their detriment.82

              The Parties entered into the Operating Agreement, which was prepared by the
               Debtor.83

              Debtor had “complete control of the daily operations” of the Company and the
               Littleton Project.84

              Debtor had an “undivided duty of loyalty” to the Company.85



                                                13
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                  Document     Page 16 of 71


              Debtor “failed to acquire title” to the Littleton Property, “yet never divulged this
               failure to Plaintiffs and never disclosed to Plaintiffs that PSE&G had acquired title
               to the Littleton Avenue property in approximately February 2013, thereby
               destroying and rendering impossible” the Littleton Project.86

              Although Debtor “knew that PSE&G had purchased the [Littleton Property] in
               February 2013,” Debtor “continued to deceive Plaintiffs by fraudulently
               misrepresenting to them that the [Littleton Project] was merely delayed and that
               only some additional time was needed for [Debtor] to complete the project and
               repay the $500,000 loan plus interest to Plaintiffs, along with any realized profit.”87

              “Pursuant to these fraudulent misrepresentations, two months after [Debtor] knew
               that PSE&G had purchased the [Littleton Property],” Debtor “persuaded Plaintiffs
               to sign” the Extended Notes.88

              “In September 2012, months after Plaintiffs loaned the money, [Debtor] formed
               [230 Pasadena] for the sole purpose of purchasing the Hasbrouck Heights Property
               with Plaintiffs’ money. Upon information and belief, [230 Pasadena], under the
               complete control of [Debtor], executed the sales contract in December 2012 and
               purchased the Hasbrouck Heights Property with Plaintiffs’ money at a closing in
               February 2013. All of the foregoing wrongful conduct occurred prior to the
               aforesaid fraudulent misrepresentations that induced Plaintiffs to execute [the
               Extended Notes] in April 2013.”89

              “The monies loaned by Plaintiffs to [Debtor and the Company] have been diverted,
               misappropriated, stolen and/or converted by [Debtor] for his own illicit benefit and
               gain and the illicit benefit and gain of some or all of the other Defendants.” 90

              Debtor defaulted on the Extended Notes and the June Interest Payment. 91

              “At all times, [Debtor] has had exclusive and unfettered control of Plaintiffs’ loan
               monies and the business operations of [the Company and Debtor’s affiliate
               companies]. Plaintiffs have not received any payments, information or disclosures
               from [Debtor] regarding the loan monies or the aforesaid business operations.”92

       In connection with their constructive trust claim, Plaintiffs recorded a Notice of Lis

Pendens (the “Lis Pendens”) against the Hasbrouck Heights Property.93 Plaintiffs “claim[ed] an

interest in the Hasbrouck Heights Property” and asserted a “lien or other encumbrance in the

Hasbrouck Heights Property, which would affect title to that property.”94

       Debtor hired The Vazquez Law Firm (Peter Vazquez, Esq., appearing) to represent him in

the State Court Action and filed an answer in November 2013 (“Answer”). Debtor denied

                                                 14
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 17 of 71


Plaintiffs’ factual allegations, asserting fourteen (14) “Separate/Affirmative Defenses.”95 As the

State Court Action proceeded beyond pleadings, Debtor failed to comply with discovery requests

made by the Plaintiffs. Ultimately, the Clerk of the State Court entered default.96

       In October 2014, Judge Langan entered an Order in the State Court Action suppressing and

striking the Answer with prejudice pursuant to New Jersey Court Rule 4:12-5(a)(2) for Debtor’s

failure to fulfill his discovery obligations.97 The Debtor never appealed nor sought to vacate the

October 2014 Order. On November 5, 2014, Judge Langan entered the Judgment in the amount

of $797,522.83 as of October 29, 2014.98 The Debtor never appealed nor sought to vacate the

Judgment. However, the State Court Action did not end there because the Lis Pendens still

remained on the Hasbrouck Heights Property.

       2. The State Court Opinion

       On February 12, 2015, in accordance with an Order entered December 19, 2014, Judge

Langan conducted an evidentiary hearing in the State Court Action regarding the Lis Pendens and

whether it should be continued or discharged.99 Debtor did not participate in the evidentiary

hearing, although he had the opportunity to participate and still remained a defendant.100 Plaintiffs

alleged that they were entitled to the Lis Pendens against the Hasbrouck Heights Property because

their loan proceeds were “diverted without their permission and used to purchase” the Hasbrouck

Heights Property “before selling it” to the new owners.101 As previously stated, 230 Pasadena sold

the Hasbrouck Heights Property in 2013.         The new owners intervened as defendants (the

“Intervening Defendants”) in the lis pendens portion of the State Court Action.102 In support of

their positions, the parties (minus the Debtor) presented witnesses and submitted evidence,

including the Operating Agreement, the Original Notes, the check deposits related to the Original

Notes, correspondence from Debtor verifying his purchase of the Hasbrouck Heights Property, a



                                                 15
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document     Page 18 of 71


copy of the cashier’s check used to make the deposit for the Hasbrouck Heights Property, and the

Property Schedule.103

       In March 2015, Judge Langan issued an Opinion in which he found that the $55,000 used

as a deposit for the Hasbrouck Heights Property was sourced from Plaintiffs’ loan proceeds (“State

Court Opinion”).104 Judge Langan determined:

               [i]t was . . . quite evident on cross examination [of Mr. Lewis] that
               the $55,000 came from the Littleton monies meant to develop the
               [Littleton Property], and that Mr. Russo diverted it to acquire the
               230 Pasadena property in the name of 230 Pasadena, LLC. Mr.
               Russo also formed 230 Pasadena LLC for the purpose of acquiring
               the property in Hasbrouck Heights, naming himself as the sole LLC
               member and then later transferring that interest to his sister.

               Mr. Lewis did establish to this Court’s satisfaction that the $55,000
               for the down payment on the Hasbrouck Heights property was
               taken out of the $500,000 put into Littleton by the Plaintiffs.105

       Judge Langan found the evidence demonstrated that Debtor made “numerous deposits” in

an approximate amount of $150,000 into the Checking Accounts, and there were “numerous

checks written” for purposes that “appear[ed] to legitimately concern” the Littleton Property, such

as payments to “attorneys, engineers, architects and other professionals.”106 Nonetheless, Judge

Langan also found that Debtor inflicted “significant harm” on both the Plaintiffs and the

Intervening Defendants as a result of his diversion of Plaintiffs’ loan proceeds away from the

Company.107 Judge Langan stated that the Intervening Defendants and Plaintiffs:

               were harmed by the actions of Mr. Russo, which is obvious from
               the testimony elicited before this Court and the documents
               presented. [The Plaintiffs] have lost a substantial amount of
               money, and the [Intervening Defendants] currently have their
               property encumbered after acquiring it in a sale from an
               unscrupulous businessman. The informal manner in which Mr.




                                                16
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document     Page 19 of 71


               Lewis became involved in lending monies to Mr. Russo and his
               companies makes how unforeseen this harm was to the Plaintiffs
               even more clear.108

Accordingly, Judge Langan permitted the Lis Pendens to remain in place pending trial.109

    On April 8, 2015, Judge Langan entered an Order regarding the State Court Opinion (the “Lis

Pendens Order”).110 In the Lis Pendens Order, Judge Langan ordered that the lis pendens would

“remain in place . . . to reflect a lien not to exceed $55,000 encumbering” the Hasbrouck Heights

Property “pursuant to the findings and ruling set forth” in the State Court Opinion.111 Ultimately,

Plaintiffs and Intervening Defendants settled.112 No one ever appealed the Lis Pendens Order.

Debtor Files for Bankruptcy

       On August 6, 2015, approximately five (5) months after issuance of the State Court

Opinion and four (4) after entry of the Lis Pendens Order, Debtor filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code.113 Debtor listed the Judgment on Schedule F, and

identifies “Cynthia Webb c/o Chiesa, Shahinian & Giantomasi PC” as a named creditor.114 The

other Plaintiffs are identified as creditors in Debtor’s creditor matrix, also care of Chiesa,

Shahinian & Giantomasi PC. Debtor failed to designate the Judgment as disputed, contingent, or

liquidated—although such designation is required on the Schedules.115

       Plaintiffs timely commenced the Adversary Proceeding.116 The Adversary Complaint

requests the Court: (1) declare the Judgment non-dischargeable under sections 523(a)(2)(A) and

(B), 523(a)(4) and 523(a)(6) of the Bankruptcy Code; and (2) fix the Judgment in the amount of

$811,041 plus reasonable attorneys’ fees and costs incurred in connection with this Adversary

Proceeding. On April 19, 2016, Debtor filed an Answer denying all substantive allegations, and

raising numerous affirmative defenses.117 On August 16, 2016, Debtor sought leave to amend his

answer, file a third party complaint against the Financial Advisors, and requested an extension of



                                                17
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 20 of 71


the discovery end date.118 Plaintiffs filed a timely objection.119 After a hearing on the matter, the

Court denied Debtor’s leave requests.120 Debtor never appealed that decision.

       Plaintiffs filed the instant Motion for Summary Judgment and their Statement of

Undisputed Material Facts.121 Debtor filed opposition to Summary Judgment (the “Opposition”)

and a Responsive Statement of Material Facts and Supplemental Statement of Disputed Material

Facts Pursuant to Civ. R. 56.1 (including a supplemental statement of disputed material facts) (the

“Responsive Statement”).122 Plaintiffs filed a reply to the Opposition,123 arguing, among other

things, that the entirety of their Statement of Material Facts should be deemed admitted for

purposes of summary judgment because the Opposition violated District of New Jersey Local Rule

56.1(a).124 Debtor subsequently filed a Motion for Leave to File a Sur Reply, and, without any

permission from this Court, attached the proposed Sur Reply.125 Plaintiffs opposed the Court’s

consideration of the Sur Reply because it was untimely and had been filed without prior approval

of the Court.126 For the reasons set forth on the record, the Court overruled Plaintiffs’ opposition

and permitted Debtor’s Sur Reply to remain in the record.127 The Court held oral argument. This

decision follows.

                                          DISCUSSION

       Courts do not grant or treat motions for summary judgments lightly. Federal Rule of Civil

Procedure 56(a), made applicable to this action by Federal Rule of Bankruptcy Procedure 7056,

provides that the court shall “grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. The court

should state on the record the reasons for granting or denying the motion.”128 “A fact is material

when its resolution might affect the outcome of the suit under governing law and a dispute about




                                                 18
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                    Document     Page 21 of 71


a material fact is genuine if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”129

         Initially, it is the movant’s burden to demonstrate there are no genuine disputes of material

fact.130 Once satisfied, the burden then shifts to the nonmoving party, who must present evidence

establishing that a genuine issue of material fact exists making it necessary to resolve the difference

at trial.131

         Inferences and facts should be construed in the light most favorable to the non-moving

party.132 Critically, a motion for summary judgment will not be defeated by “the mere existence

of some disputed facts.”133 Parties opposing summary judgment “must do more than simply show

that there is some metaphysical doubt as to the material facts.”134 The non-movant may not rely

on mere allegations but must present actual evidence raising a genuine dispute of material fact.135

Thus, only disputes over facts “that might affect the outcome of the suit under governing law will

properly preclude the entry of summary judgment.”136 Further, if a “party fails to properly support

an assertion of fact or fails to properly address another party’s assertion of fact as required by Rule

56(c), the court may . . . consider the fact undisputed for purposes of the motion.”137 Accordingly,

a court may treat a non-moving party’s statement that it can neither agree nor disagree with a

statement of undisputed material fact as an admission that the fact is not in dispute, particularly

where the record supports such a factual finding.138

         Summary judgment may be proper even though some material facts remain disputed if,

after all inferences are drawn in favor of the non-moving party, the moving party is entitled to

judgment as a matter of law. “[T]he inquiry involved in a ruling on a motion for summary

judgment…necessarily implicates the substantive evidentiary standard of proof that would apply

at the trial on the merits.”139



                                                  19
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                    Document     Page 22 of 71


        The Third Circuit has held that the purpose of summary judgment is to avoid an

unnecessary trial which results in delay and expense, by promptly disposing of any actions in

which there is no genuine dispute of material fact.140            However, summary judgment is

characterized as a “drastic remedy.”141 The Third Circuit has stated that “where there is the

slightest doubt as to the facts,” summary judgment may not be granted.142 At the summary

judgment stage, therefore, the role of the court “is not to weigh evidence, but to determine whether

there is a genuine issue for trial.”143

        In this case, Plaintiffs first move for summary judgment based on the doctrine of collateral

estoppel, or issue preclusion. Plaintiffs argue that there is an identity of issues between the State

Court Action and this adversary proceeding, and the Judgment is final as to those identical issues,

namely Debtor’s fraud, breach of fiduciary duty, embezzlement, conversion, and willful or

malicious injury. Moreover, Plaintiffs argue that Judge Langan, in the context of issuing the State

Court Opinion and Lis Pendens Order, looked at the same evidence that is currently before this

Court and held that Debtor (1) inappropriately “diverted” $55,000 from the Checking Accounts

for the purchase of the Hasbrouck Heights Property and (2) inflicted “significant harm” on

Plaintiffs’ economic interests as a result.144 Plaintiffs argue that requiring re-trial of these issues

in bankruptcy would impose an undue cost and burden on them. In the alternative, Plaintiffs

submit that the evidence before this Court establishes by a preponderance of the evidence that

Debtor’s actions or omissions violate at least one, if not all, of the relevant provisions of section

523(a). Plaintiffs argue that, even if the Court found only one section of 523(a) is satisfied, the

Judgment may be excepted from discharge in its entirety.

        Debtor argues that collateral estoppel is inapplicable because it requires actual litigation

and entry of a final judgment on the merits.145 Debtor’s position is that the Judgment and State



                                                  20
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                   Document     Page 23 of 71


Court Opinion were not a result of active litigation between the Parties in the State Court.

Therefore, no issues were resolved in State Court and all must be tried by this Court. Debtor also

asserts that Plaintiffs failed to meet their burden under section 523 as factual issues exist on several

fronts. First, Debtor argues that he cannot be held liable for the misstatements on the Property

Schedule because they were prepared and presented to Plaintiffs by their Financial Advisors.

Second, Debtor argues that he only used the monies he deposited into the Checking Accounts to

fund his personal purchases, including the Hasbrouck Heights Property. Third, Debtor argues that

he used Plaintiffs’ loan proceeds solely for legitimate Company business expenditures.

Accordingly, Debtor seeks a bench trial on the merits.

    A. Collateral Estoppel

        The doctrine of collateral estoppel, or issue preclusion, prevents a party from relitigating

issues that were adjudicated in a prior lawsuit, and applies in bankruptcy discharge proceedings.146

A bankruptcy court may apply collateral estoppel to accept the findings of facts and conclusions

of law established by the record of a prior adjudication as evidence supporting non-

dischargeability.147 Collateral estoppel, however, does not eliminate the bankruptcy court’s

authority and obligation to decide whether a debt is non-dischargeable.

        The Full Faith and Credit Act, 28 U.S.C. § 1738, requires federal courts to “give [a] state

court judgment the same preclusive effect that it would be given in courts of the rendering state.”148

To determine the preclusive effect of a prior state court proceeding, a federal court looks to the

law of the adjudicating state.149 Here, the Judgment was entered in the New Jersey Superior Court.

Thus, the doctrine of collateral estoppel as articulated by New Jersey courts applies. A party

asserting collateral estoppel in New Jersey must show that:

                (1) the issue to be precluded is identical to the issue decided in the
                prior proceeding;

                                                  21
 
Case 16-01214-SLM         Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                    Document     Page 24 of 71


                (2) the issue was actually litigated in the prior proceeding;

                (3) the court in the prior proceeding issued a final judgment on the
                merits;

                (4) the determination of the issue was essential to the prior
                judgment; and

                (5) the party against whom the doctrine is asserted was a party to or
                in privity with a party to the earlier proceeding.150

But, “[e]ven where [the elements of collateral estoppel] are met, the doctrine, which has its roots

in equity, will not be applied when it is unfair to do so.”151 Courts interpreting New Jersey’s

doctrine of collateral estoppel provide additional guidance as to the state’s five-prong test.

        First, “[t]o invoke preclusion . . . the subsequent action must involve substantially similar

or identical causes of action, issues, parties and relief as were involved in the prior action.”152 A

prior decision on “that issue is conclusive in any subsequent action between the parties on either

the same or different claim.”153 Second, an issue is actually litigated when it is “properly raised,

by the pleadings or otherwise . . . and is determined.”154 “Actual litigation” requires that the

defendant in the initial action had an “opportunity to fully and actively participate in the actual

trial, and the manner in which the trial was conducted merit[s] a bar to re-litigation of the issues

determined.” 155 In other words, the party against whom the doctrine will be applied “had his day

in court” on the issue in the previous litigation.156 Third, collateral estoppel applies when “issue[s]

of ultimate fact [have] been determined by a valid and final judgment.”157 “For purposes of issue

preclusion . . . ‘final judgment’ includes any prior adjudication of an issue in another action that is

determined to be sufficiently firm to be accorded conclusive effect.”158 A judgment is sufficiently

final where there is nothing to indicate that the “court has any intention of revisiting the issue . . .,

that its findings are unreliable, that [the losing party] did not have sufficient opportunity to be

heard before the court entered judgment, or that the . . . court gave insufficient consideration to the


                                                   22
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 25 of 71


issue.”159 Fourth, collateral estoppel applies “to those [matters and facts] necessary to support the

judgment rendered in the prior action.”160 Fifth, the party against whom the doctrine is asserted in

the subsequent action had to have been “a party to or in privity with a party to the earlier

proceeding.”161

       A determination of the applicability of collateral estoppel requires a court to conduct “a

careful review of the record of the prior case, a hearing at which the parties have the opportunity

to offer evidence, and the making of findings of fact and conclusions of law.”162 “Where a

judgment is ‘decided from the bench’ and not supported by specific findings of fact, courts

determining the identity of the issues have inferred that an issue was decided by a prior court so

long as it is a ‘necessary inference’ from the prior court’s judgment.”163

       Factors “favoring application of issue preclusion are: conservation of judicial resources;

avoidance of repetitious litigation; and prevention of waste, harassment, uncertainty and

inconsistency.”164 Factors that disfavor application include: “the party against whom preclusion

was sought could not have obtained review of the judgment in the initial action; the quality or

extensiveness of the procedures in the two actions were different; it was not foreseeable at the time

of the initial action that the issue would arise in subsequent litigation; and the party sought to be

precluded did not have an adequate opportunity to obtain a full and fair adjudication in the first

action.”165

       Here, no dispute exists that the factual allegations underlying the State Court Action and

this Adversary Proceeding relate to the same underlying causes of action—fraud, conversion,

misappropriation of Plaintiffs’ loan monies in violation of the Original Notes and the Operating

Agreement and breach of fiduciary duty.166 None of the Parties dispute that they are each a party

to both litigations. The Parties disagree on whether the factual issues necessary for summary



                                                 23
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 26 of 71


judgment in this case were “actually litigated” in the State Court Action. Generally, in New Jersey,

collateral estoppel may not be applied in the case of a default judgment because of a lack of “actual

litigation.”167 Indeed, numerous decisions reviewing New Jersey law suggest that collateral

estoppel would not apply “even if the defendant had notice and willfully declined to participate in

the proceedings, or participated to [a limited] extent.”168 On the other hand, there is “no clear

standard for determining whether collateral estoppel applies to prevent relitigation of issues

following entry of a default judgment as a discovery sanction.”169 Rather, “[a]nalysis is made on

a case-by-case basis and is factually dependent, which is consistent with the application of an

equitable doctrine.”170

       Plaintiffs argue that the Third Circuit’s decision in In re Docteroff is squarely on point.171

In Docteroff, the Third Circuit analyzed “whether a default judgment entered against a defendant

in a [federal] fraud action as a sanction for [his] repeated and bad-faith refusals to comply with

discovery requests” collaterally estopped him from “claiming that the debt underlying the [default]

judgment [was] dischargeable in bankruptcy.”172           The Docteroff plaintiffs commenced a

prepetition federal lawsuit against the debtor-defendant on the basis that he improperly diverted

certain funds from his former company to pay down debt owed to him.173 In the months following

initiation of the action, the debtor “repeatedly and in bad faith refused to submit to properly noticed

depositions or respond” to numerous document production requests.174 As a sanction for debtor’s

discovery conduct, the District Court, pursuant to Federal Rule of Civil Procedure 37(d), entered

default judgment against the debtor-defendant on the issue of liability and scheduled a trial for

damages.175 On the trial date, the debtor-defendant filed for bankruptcy.

       The Docteroff plaintiffs subsequently commenced an adversary proceeding against the

debtor, arguing that the default judgment collaterally estopped debtor from “denying that he had



                                                  24
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                   Document     Page 27 of 71


defrauded and embezzled money from them[.]”176 Because plaintiffs’ debt had been incurred by

means of debtor’s fraud, plaintiffs argued that it was non-dischargeable pursuant to 11 U.S.C.

§ 523(a)(2)(A), (a)(4) and (a)(6). On cross motions for summary judgment, the Bankruptcy Court

entered judgment for the plaintiffs. The Bankruptcy Court held that the District Court’s order had

“collateral estoppel effect and that the allegations in the [underlying District Court action]

established that, by his actions . . . debtor had engaged in fraud, embezzlement, and fraud while

acting in a fiduciary capacity, and caused [plaintiffs] willful and malicious injury.”177 The District

Court affirmed, and the debtor appealed.

       Applying the federal law of collateral estoppel, the Third Circuit examined whether the

Docteroff debtor was estopped from relitigating the factual issues of his fraud, embezzlement,

fraud while in a fiduciary capacity, and willful and malicious injury to plaintiffs-appellees on the

grounds that: (1) the issues to be precluded were the same as those involved in the prior District

Court action; (2) the issues were actually litigated; (3) the issues were determined by a valid and

final judgment; and (4) the determination of the factual issues was essential to the prior

judgment.178 The Third Circuit found that the first and fourth elements were satisfied because “all

of the elements of the relevant dischargeability provisions [we]re encompassed by the allegations

made” in the underlying District Court complaint.179 As to the second element, the Third Circuit

found that debtor “had every opportunity to fully and fairly litigate any relevant issue in the District

Court,” and that he “simply elected not to comply with court orders.”180 In the Third Circuit’s

view, that selective participation distinguished Docteroff from “a typical default judgment where

a defendant neglects or elects not to participate in any manner because of the inconvenience of the

forum selected by the plaintiffs, the expense associated with defendant the lawsuit, or some other

reason.”181 Rather, the debtor “participated extensively in the lawsuit,” in which “[h]e filed an



                                                  25
 
Case 16-01214-SLM         Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                    Document     Page 28 of 71


answer, noticed [a] deposition, engaged several lawyers, including local counsel, filed papers with

the court, and corresponded with opposing counsel.” 182 Lastly, as to the third element, the Third

Circuit held that the default judgment was adequately final for purposes of collateral estoppel. The

Third Circuit observed that “for purposes of issue preclusion, final judgment includes any prior

adjudication of an issue in another action that is determined to be sufficiently firm to be accorded

preclusive effect.”183

        Absent any indication from the District Court that it intended to revisit its judgment, the

Third Circuit found it final for purposes of collateral estoppel. In fact, the Third Circuit observed

that it was the debtor’s bankruptcy filing that prevented the District Court from proceeding to trial

on damages and entering final judgment. That the automatic stay prevented it from doing so was

an inadequate basis for challenging the finality of the District Court’s decision. Based on those

facts, the Third Circuit held it was consonant with the federal law of collateral estoppel that the

default judgment be given preclusive effect to prevent relitigation of the issues of debtor’s fraud,

embezzlement, breach of fiduciary duty, and willful and malicious injury.184

        Here, Debtor attempts to distinguish Docteroff because it was decided under the federal

standard for collateral estoppel, instead of New Jersey law. Debtor argues that New Jersey law

provides a higher bar, and does not recognize default judgments as meeting the second-prong of

“actual litigation” of its collateral estoppel doctrine.185 Debtor further argues that, unlike the debtor

in Docteroff, there is no evidence that the Judgment was entered as a result of Debtor’s “bad faith

or repeated refusals to comply with discovery obligations.”186 Rather, here, the Court only

“know[s] that [Debtor] failed to comply with discovery demands on at least one occasion[.]”187

Therefore, Debtor argues that Docteroff should not apply.




                                                   26
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 29 of 71


       At least one Bankruptcy Court in this District applied Docteroff to a New Jersey state court

default judgment and was upheld on appeal in doing so.188 In Walters v. Tehrani, the debtors

sought appeal from an order of the Bankruptcy Court granting summary judgment to a creditor

seeking non-dischargeability of their debt based on debtors’ actual fraud.189 The facts in Walters

have some similarities to the case at bar. The claim at issue in Walters arose out of a loan

transaction between the debtors and the creditor. The Walters debtors “owned several entities that

invested in real estate properties” and, like Plaintiffs, creditor made “several loans” to the debtors

and these entities.190 In Walters, the creditor was assured that these loans would be secured by

first liens on the properties.191 Instead, the debtors provided false documentation of the creditor’s

security interest and falsified other insurance documentation.192 Creditor and other similarly

situated persons brought a lawsuit against the debtors in New Jersey Superior Court.193 After

providing the debtors with multiple opportunities to correct their discovery deficiencies, the New

Jersey state court judge entered an order suppressing the debtors’ defenses.194 The debtors sought

reconsideration, which the state court denied with prejudice, finding that debtors demonstrated bad

faith in their repeated failures to respond to creditor’s discovery requests.195

       Shortly thereafter, the debtors filed for Chapter 7 bankruptcy relief.196 Upon the creditor’s

request, the Bankruptcy Court lifted the automatic stay to permit continued adjudication of the

issues raised in the state court action.197 The Bankruptcy Court, however, specifically reserved its

sole authority to enforce any final judgment of the state court as to the issue of non-

dischargeability.198 The state court held a proof hearing on debtors’ fraudulent conduct towards

the creditor, and found that the debtors “had engaged in a pattern of fraudulent activity, transferring

properties among family members and their owned entities for as little as $10 and violating their

promises” to the creditor.199 As for the debtors’ debt, the state court judge “found it to be ‘possibly



                                                  27
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                   Document     Page 30 of 71


if not completely non-dischargeable’” on the basis of actual fraud.200 The state court subsequently

issued an order of final judgment on default.201

        Prior to entry of default, the creditor commenced an adversary proceeding in the

Bankruptcy Court seeking non-dischargeability of its debt.202 After entry of the state court’s order

of final judgment on default, the creditor sought summary judgment, and attached the record from

the state court’s proof hearing.203 The debtors opposed on various grounds, and cross-moved for

summary judgment as well. The Bankruptcy Court granted summary judgment in favor of the

creditor, giving “collateral estoppel effect to the findings of the state court.”204 The debtors

appealed to the District Court, arguing, among other things, that the Bankruptcy Court erred by

giving collateral estoppel effect to the state court’s findings of fraud.205

        On appeal, the District Court held that the Bankruptcy Court properly applied New Jersey’s

doctrine of collateral estoppel.206 First, the Bankruptcy Court correctly identified that the factual

issues in the state court action had a “common critical issue” with the adversary proceeding—i.e.,

whether the debtors committed fraud.207 The District Court agreed with the Bankruptcy Court that

the state court made a finding of actual fraud because it held a hearing, took testimony, and

thoroughly analyzed the evidence presented.208 Therefore, it was appropriate for the Bankruptcy

Court to adopt the state court’s findings of fraud for purposes of summary judgment.209

        Second, the District Court rejected the debtors’ argument that the default judgment was not

the result of “actual litigation” because of the state court’s prior suppression of debtors’ defenses

based on the discovery sanction.210 Because of their discovery violations, the debtors were

“precluded from presenting their defenses” and, as a result, argued that the default judgment had

not been the result of “actual litigation.”211 The District Court, however, disagreed and upheld the

Bankruptcy Court’s reliance upon Docteroff in finding that, despite their inability to defend



                                                   28
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 31 of 71


themselves, the debtors actually litigated the issue of fraud by their participation in the state court

action, including filing “an answer to the complaint, fil[ing] moving papers, communicat[ing] with

opposing counsel, and purportedly, in their view, attempt[ing] to comply with discovery orders.”212

Indeed, the District Court stated that the Walters case was “identical to Docteroff in every way that

matters.”213 The District Court explained:

               [i]n state court, the [debtors] were given ample warning and multiple
               opportunities to comply with discovery procedures, but chose not to
               do so. As a result, they were eventually precluded from presenting
               their defenses. The [debtors], like the defendant in Docteroff,
               actively participated in the state court proceeding. They filed an
               answer, filed moving papers, communicated with opposing counsel,
               and engaged in discovery disputes. . . . Under those circumstances,
               it was proper for [the Bankruptcy Court] to find that the [Debtors]
               had actually litigated the case in state court for purposes of collateral
               estoppel. ‘To hold otherwise would encourage behavior similar to
               [the debtors] and give litigants who abuse the processes and dignity
               of the court an undeserved second bite at the apple.’214

       The District Court further explained that “New Jersey collateral estoppel principles are

entirely consonant with the Docteroff holding. A New Jersey court will apply collateral estoppel

only when the defendant in the initial action had the opportunity to fully and actively participate

in the actual trial, and the manner in which the trial was conducted merited a bar to relitigation of

the issues determined.”215 The District Court observed “[t]rue, New Jersey courts have denied

collateral estoppel where the defaulting defendant did not have a full and fair opportunity to

participate in the earlier proceedings.”216 However, unlike in those cases, the Walters debtors had

“ample opportunity to fully and actively participate in the state court case. The default judgment

against them was not a result of an attorney failure, of a lack of notice to them about any of the

proceedings, or of their failure to attend a proof hearing. Rather, it was a result of their abuse of

the state court process. That the [debtors] squandered their opportunity to fully and actively litigate

their case” did not warrant the District Court “giving them another opportunity to do so.”217

                                                  29
 
Case 16-01214-SLM         Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                    Document     Page 32 of 71


Concluding with the observation that the “collateral estoppel doctrine has its roots in equity[,]” the

District Court held that it “would be far from equitable to reward the [debtors’] bad faith conduct

in state court with another opportunity to litigate the issue of fraud in federal bankruptcy court.

Therefore, [the Bankruptcy Court] properly found that for purposes of collateral estoppel, the

[debtors] had fully litigated the issue of fraud in state court.”218

        As to the third element of collateral estoppel, the District Court found that the Bankruptcy

Court correctly held that the state court judgment was a final judgment. The District Court

observed that there was nothing in the record to suggest that the state court’s judgment was

“anything but final. The default was entered with due deliberation, after the [debtors] were given

multiple opportunities to comply with discovery obligations.”219 As to the fourth element of

collateral estoppel, the District Court held that Bankruptcy Court properly found that the state

court’s determination of fraud was essential to its judgment.”220 Lastly, the District Court held

that, as the debtors and the creditor were both parties to the state court proceeding, the final element

of collateral estoppel was met. Therefore, the District Court affirmed the Bankruptcy Court’s

decision to give “collateral estoppel effect to the state court’s finding of fraud.”221

        In a more recent decision, In re Ehsan, 579 B.R. 722 (Bankr. D.N.J. 2018), the Honorable

Christine M. Gravelle held that a prior state court judgment entered by default because of the

debtors’ failure to provide discovery responses would not be given collateral estoppel effect under

New Jersey law for purposes of a non-dischargeability proceeding. In Ehsan, the creditors

commenced a prepetition lawsuit in New Jersey state court against the debtors, asserting fraudulent

diversion of their loan proceeds from the operation of their corporate borrower (of which one of

the debtors served as its CEO) to fund a Ponzi scheme.222 The state court complaint in Ehsan

contained counts for fraud and unjust enrichment.223 The debtor-defendants first filed their answer



                                                   30
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                   Document     Page 33 of 71


and counterclaims pro se, before retaining counsel in the state court action.224 The Ehsan

plaintiffs-creditors were served with discovery requests by the debtor-defendants who, in turn, also

served their discovery requests. While discovery disputes were ongoing, the debtors-defendants’

attorney sought to be relieved as counsel due to non-payment of his fees.225 After the debtors-

defendants failed to comply with the plaintiffs-creditors’ discovery requests, the plaintiffs-

creditors “moved to dismiss [debtors-defendants’] answers, affirmative defenses, and

counterclaim with prejudice and to enter judgment.” 226 The motion was unopposed. The state

court then entered an order “striking [debtors-defendants’] answers, counterclaim and defenses

with prejudice pursuant to N.J.R. 4:23–5(a)(2). The order also entered judgment in favor of

[p]laintiffs and against [d]efendants in the amount of $599,828.31.”227 Judge Gravelle noted that

the order did not “contain any findings of fact or conclusions of law, nor [did] the record . . .

indicate that any such findings were placed on the record orally” in the state court litigation.228

       After the debtors filed for bankruptcy, the creditors commenced non-dischargeability

proceedings (which were consolidated), and moved for summary judgment on the basis that the

state court default judgment should be accorded collateral estoppel effect on the issue of debtors’

purported fraud.229 The creditors specifically relied on Docteroff for the basis of their relief

requested. Judge Gravelle contrasted the facts in both Docteroff and Walters with Ehsan and

denied the creditors’ request for summary judgment.

       Judge Gravelle observed that the case before her presented a “difficult factual scenario.”230

The Ehsan debtors were admittedly untimely in their discovery responses, both before and after

they retained (and then lost) counsel.231 Judge Gravelle remained “troubled by the fact that

[debtors] filed a motion to strike the complaint in the [s]tate [c]ourt [l]itigation as a sanction for

[p]laintiffs’ failure to provide discovery, but when faced with a similar motion, [debtors] refused



                                                 31
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                    Document     Page 34 of 71


to respond in kind with the production that was responsive to [p]laintiffs’ requests.”232

Nonetheless, the Court determined that the debtors lack of responsiveness to discovery did not rise

to the level of egregiousness by the debtors in either Docteroff or Walters.233 Judge Gravelle

reasoned that:

                 [w]hereas the In re Docteroff and Walters debtors were active
                 participants in the discovery process and were willfully
                 noncompliant with court orders which led to the entry of judgment,
                 here it appears the [debtors] simply stopped participating in the
                 [s]tate [c]ourt [l]itigation. They claim they could not continue
                 because they could not afford to replace their attorney. The timing
                 of the nonparticipation coincided with the discovery process,
                 leading to the entry of the judgment as a discovery sanction.234

Although Judge Gravelle recognized that the debtors had notice of the motion requesting the

discovery sanctions and entry of default, and the debtors failed to do “something, anything, to let

the state court know that they wished to avoid the entry of judgment,” she determined that the

“nature of the non-participation in the portion of the [s]tate [c]ourt [l]itigation from which the

judgment [was] entered” made her “reluctant to find that the matter of fraud was actually litigated

for the purposes of collateral estoppel.”235

        Cognizant of the “reasoning behind the Third Circuit’s decision in In re Docteroff—namely

that the application of collateral estoppel to judgments based on discovery sanctions serves as a

deterrent to those litigants who might otherwise abuse the court system”—Judge Gravelle reasoned

that:

                 simply applying a bright-line rule that a discovery sanction
                 judgment collaterally estops any further litigation was not the
                 intention of the court in In re Docteroff. Such a rule would
                 eviscerate the equitable considerations inherent in the principle of
                 collateral estoppel. The specific facts of this case, in which the
                 behavior of the Defendants does not seem to rise to the level of an
                 abuse of the processes and dignity of the courts, preclude this Court
                 from applying collateral estoppel herein.236



                                                  32
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                   Document     Page 35 of 71


Judge Gravelle noted that there was “no transcript of any oral findings by the state court, as the

matter was decided on the papers and no hearing was held. There were no written findings.”237

The only evidence before the state court were “short, conclusory certified statements of proof” by

the creditors, which did not have adequate documentary evidence of the existence of loans made

nor why the liability of the debtor-affiliated company should be imputed to the individual

debtors.238 Judge Gravelle reasoned that this distinguished the case before her from the Walters

decision, “where the state court judge held a proof hearing, took testimony, and thoroughly

analyzed each element of fraud.” 239

       Because the judgment before her “was primarily based on a discovery violation, as opposed

to the fraud allegations underlying the complaint[,]” Judge Gravelle found that the “issue of fraud

was not essential to the entry of the judgment,” and, therefore, the fourth element of collateral

estoppel could not be met.240 In closing, Judge Gravelle noted that her “view may have been

different if there had been a more robust record of the reasoning and findings of the state court.”241

However, in “the absence of a deeper understanding of that reasoning and, in light of the questions

remaining as to some of the basic issues of fraud,” Judge Gravelle held it would be “inequitable to

estop [debtors] from presenting their proofs[.]”242 Accordingly, Judge Gravelle denied creditors’

motion for summary judgment.243

       In analyzing whether collateral estoppel applies in this case, the Court need only examine

the first four elements because the Parties do not dispute that they were each a party to the State

Court Action.

                1. The Issues Here are Identical to the Issues Decided in the
                   State Court Action

       The State Court Complaint sought relief on the basis of, inter alia, fraud, breach of

fiduciary duty, and conversion. As set forth above, the State Court Complaint alleged as common

                                                 33
 
Case 16-01214-SLM         Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                    Document     Page 36 of 71


to all of its counts the same salient facts that give rise to Plaintiffs’ claims for non-dischargeability

in this adversary proceeding, including that:244 (1) Debtor defrauded Plaintiffs; (2) Plaintiffs relied

upon the Property Schedule prior to entry into the Original Notes and without knowledge of its

material omissions and errors; (3) Debtor provided the Property Schedule to induce them to lend;

(4) Debtor converted the Company’s funds (and the Plaintiffs’ loan proceeds) for his personal use,

including acquisition of the Hasbrouck Heights Property; (5) pursuant to the terms of the Operating

Agreement, Debtor, as Managing Member, had day-to-day control of the Company’s operations

and owed a duty of loyalty to the Company and breached his fiduciary duties by depleting the

Checking Account; (6) Debtor failed to acquire the Littleton Property, and never disclosed to

Plaintiffs that it had been purchased by PSE&G; (7) Debtor deceived Plaintiffs by requesting

extensions of the Original Notes without disclosing that, by that time, the Littleton Project had

become a factual impossibility; (8) Plaintiffs granted the extensions of credit; and (9) Debtor

subsequently defaulted on the Extended Notes and failed to make the June Interest Payment.

        These allegations are the same facts presented to this Court with respect to all six grounds

of non-dischargeability asserted just as the causes of action are replicated here. Accordingly, the

Court finds that this first factor weighs in favor of giving collateral estoppel effect to the Judgment

and the Lis Pendens Order.

                2. The Parties Litigated the Same Issues in the State Court
                   Action

        Docteroff provides this Court with authority to give collateral estoppel effect to the

Judgment. Likewise, the Court is also guided by the analysis in Walters. The Court also agrees

with Judge Gravelle that Docteroff cannot be read to impose a bright-line rule that a discovery

sanction judgment collaterally estops further litigation where it does not appear that a debtor has

had his day in court or at least an opportunity to be heard. So, the Court must reconcile these cases

                                                   34
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 37 of 71


since none are exactly the same. Here, the Court finds that this case is more akin to Docteroff and

Walters. Debtor had ample opportunity to fully and actively participate in the State Court Action—

yet he chose not to do so and the State Court Opinion contains specific findings based upon an

evidentiary hearing.

       In the State Court Action, Debtor hired an attorney and filed an answer denying Plaintiffs’

factual allegations and asserting fourteen (14) separate defenses. After filing his answer, Debtor

went silent, without explanation, despite having counsel. After Debtor defaulted on his discovery

obligations, Plaintiffs requested entry of default. Default was entered, and Judge Langan then

issued the Judgment. Debtor had notice of the Judgment. He never appealed it. Importantly, and

different from existing caselaw, while the Judgment was final, it did not conclude the Parties’

litigation or result in closure of the case. It concluded a portion of the liability and damages.

Rather, Plaintiffs’ constructive trust claim (one portion of the Complaint) was bifurcated to permit

separate judicial determination as to whether the Lis Pendens should remain as a lien on the

Hasbrouck Heights Property.

       As stated, Judge Langan held an evidentiary hearing and heard testimony. Debtor received

notice of the evidentiary hearing. Debtor had counsel. Neither he nor his counsel appeared. Rather

than defend himself, Debtor chose to leave it to the Intervening Defendants to defend his actions

and their right to clean title on the Hasbrouck Heights Property—even though the factual issues to

be decided at the Lis Pendens evidentiary hearing directly related to Debtor’s diverting and

converting Company funds and injury to Plaintiffs’ economic interests.

       Debtor had notice of the Lis Pendens Order. He never appealed. Debtor never argues that

his failure to participate post-answer in the State Court Action was due to lack of notice, or attorney

error, or his inability to afford (or need to replace) counsel.245 That the Debtor “squandered” his



                                                  35
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document     Page 38 of 71


opportunity to fully and actively litigate his case before Judge Langan does not warrant this Court

giving him another opportunity to do so.246 Permitting such selective participation by the Debtor

encourages litigants to “abuse the processes and dignity of the court” and receive an “undeserved

second bite at the apple.”247 Importantly, it would also be highly inequitable to require the

Plaintiffs, with the same documents and the same witness, to litigate anew the exact same factual

issues and causes of action in this Court that they already fully litigated before Judge Langan,

especially since that decision also affected Intervening Defendants. This Court cannot simply

ignore Judge Langan’s decision. To do so would by highly inequitable.

               3. The Judgment and the Lis Pendens Order are Final
                  Judgments on the Merits

       Debtor contends that the Judgment and Lis Pendens Order are not final judgments on the

merits. The Court disagrees. They are sufficiently final. Nothing in the record to indicates that

Judge Langan had any intention of revisiting the issues that he already decided. Judge Langan had

could have revisited the Judgment in the context of the Lis Pendens evidentiary hearing. Judge

Langan did not do so. Instead, Judge Langan made findings, some favoring the Debtor, but more

in favor of the Plaintiffs. Judge Langan found that the Debtor, at least in part, may have spent

some of his own money from the Checking Accounts and that at least some of the expenses paid

out of the Checking Accounts appeared to relate to the Company. Important to this case, Judge

Langan explicitly found that the Debtor diverted the Company’s funds for the acquisition of the

Hasbrouck Height Property, which included findings consistent with the Plaintiffs’ allegations in

the State Court Complaint. Judge Langan also expressly found that the Hasbrouck Heights

Withdrawal derived from the “$500,000 put into Littleton by the Plaintiffs.”248

       There is no question about the finality of the Judgment. Debtor argues that the Lis Pendens

Order was not final because the evidentiary hearing was a preliminary step in final imposition of

                                                36
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 39 of 71


the Lis Pendens, and that the settlement effectively terminated the litigation. Likewise, Judge

Langan made factual findings necessary to maintain the Lis Pendens. Any future proceeding

regarding the Lis Pendens would not change the findings made by Judge Langan, but simply the

effect of those findings. In other words, a measurement of the extent of the damages resulting

from what Judge Langan found to be the Debtor’s unscrupulous behavior. Again, this was a

separation of issues in the State Court Action. However, it had no effect on the finality afforded

to the decisions being made. Accordingly, the Court finds that this third factor also weighs in

favor of giving collateral estoppel effect to the Judgment and the Lis Pendens Order.

               4. Judge Langan’s Examination of the Same Issues Before this
                  Court Was Essential to Entering the Judgment and Lis
                  Pendens Order

       Judge Langan’s determination of the factual issues in common with those raised in this

adversary proceeding was essential to his adjudication of the State Court Action. Judge Langan

held an evidentiary hearing on the factual issues presented and took live witness testimony. Mr.

Lewis provided direct testimony and was cross-examined.            Judge Langan also reviewed

documentary evidence, including many of the same documents presented to this Court—the

Property Schedule, the Operating Agreement, the Original Notes, the Extended Notes, and the

Checking Accounts’ bank statements.249 In the State Court Opinion, Judge Langan specifically

found that the $55,000 used as a deposit for the Hasbrouck Heights Property was sourced from the

Plaintiffs’ loan proceeds.250 Judge Langan stated:

               [i]t was . . . quite evident on cross examination [of Mr. Lewis] that
               the $55,000 came from the Littleton monies meant to develop the
               [Littleton Property], and that Mr. Russo diverted it to acquire the
               230 Pasadena property in the name of 230 Pasadena, LLC. Mr.
               Russo also formed 230 Pasadena LLC for the purpose of acquiring
               the property in Hasbrouck Heights, naming himself as the sole LLC
               member and then later transferring that interest to his sister.



                                                37
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 40 of 71


               Mr. Lewis did establish to this Court’s satisfaction that the $55,000
               for the down payment on the Hasbrouck Heights property was taken
               out of the $500,000 put into Littleton by the Plaintiffs.251

Judge Langan also found that Debtor inflicted “significant harm” on both the Plaintiffs and the

Intervening Defendants as a result of his conversion of Plaintiffs’ loan proceeds away from

Littleton Associates.252 Judge Langan held the Intervening Defendants and Plaintiffs:

               were harmed by the actions of Mr. Russo, which is obvious from the
               testimony elicited before this Court and the documents presented.
               [The Plaintiffs] have lost a substantial amount of money, and the
               [Intervening Defendants] currently have their property encumbered
               after acquiring it in a sale from an unscrupulous businessman.253

Pursuant to the Lis Pendens Order, Judge Langan ordered that the lis pendens would “remain in

place . . . to reflect a lien not to exceed $55,000 encumbering” the Hasbrouck Heights Property

“pursuant to the findings and ruling set forth” in the State Court Opinion.254

       Therefore, unlike Ehsan, and more so like Walters, this Court has findings of fact and

conclusions of law from the State Court Action, based on live testimony and documentary

evidence, as to Debtor’s diversion of the Littleton Project’s funds for the purchase of the

Hasbrouck Heights Property, all done without Plaintiffs’ knowledge. By arguing that collateral

estoppel cannot apply here, Debtor invites this Court to ignore the entirety of Judge Langan’s

decision. The Court declines Debtor’s invitation.

       Accordingly, based on the facts of this case, the equities favor applying collateral estoppel.

    B. Non-Dischargeability under Section 523(a) of the Bankruptcy Code

       “The overriding purpose of the Bankruptcy Code is to relieve debtors from the weight of

oppressive indebtedness and provide them with a fresh start.”255 However, the Bankruptcy Code

is meant to discharge only the honest but unfortunate debtor.256 Thus, Congress adopted section

523 of the Bankruptcy Code “to discourage fraudulent conduct and to ensure that relief intended



                                                38
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                   Document     Page 41 of 71


for honest debtors does not inure to the benefit of the dishonest.”257 The party objecting to the

dischargeability of a debt bears the burden of proving by a preponderance of the evidence that the

particular debt falls within one of the exceptions to discharge enumerated in section 523(a).258

Preponderance of the evidence means “[e]vidence which is of greater weight or more convincing

than the evidence which is offered in opposition to it; that is, evidence which as a whole shows

that the fact sought to be proved is more probable than not.”259 “Exceptions to discharge are strictly

construed against creditors and liberally construed in favor of debtors.”260

               1. Actual Fraud (11 U.S.C. 523(a)(2)(A))

       Plaintiffs move for determination of non-dischargeability for actual fraud under section

523(a)(2)(A) of the Bankruptcy Code. Section 523(a)(2)(A) provides that:

               (a) A discharge under section 727 . . . of this title does not discharge
               an individual debtor from any debt—

                       (2) for money, property, services, or an extension, renewal,
                       or refinancing of credit, to the extent obtained by—

                            (A) false pretenses, a false representation, or actual
                            fraud, other than a statement respecting the debtor’s or
                            an insider’s financial condition[].

Section 523(a)(2)(A) does not define the terms false pretenses, false representation, or actual fraud.

To prevail on a claim under this section, a party must prove by a preponderance of the evidence

that: “(1) the debtor made a misrepresentation; (2) at the time, the debtor knew the

misrepresentation was false; (3) the debtor made the misrepresentation with the intent and purpose

of deceiving the creditor; (4) the creditor relied on the misrepresentation; and (5) the creditor

sustained the alleged loss and damages as a proximate result of the misrepresentation.”261

       “Courts interpreting § 523(a)(2)(A) have regarded false pretenses, false representations,

and actual fraud as somewhat different concepts, although a claim based upon any of these actions



                                                 39
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 42 of 71


requires a showing of each the above factors.”262 “False pretenses” or “false representations”

include “implied misrepresentations or omissions by a debtor that foster a false impression.”263

Indeed, “the most common type of fraud for purposes of [subsection 523(a)(2)(A)] involves a

deliberate misrepresentation or a deliberately misleading omission.”264                 Accordingly,

“[b]ankruptcy courts have overwhelmingly held that a debtor’s silence regarding material facts

can constitute a false representation actionable under section 523(a)(2)(A).”265                  Courts

acknowledge that actual fraud is “more expansive than a mere misrepresentation and consists of

any deceit, artifice, trick, or design involving direct and active operation of the mind[.]”266

       Moreover, “[i]ntent to deceive may be established based on the facts and circumstances of

an individual case and may be inferred when the facts and circumstances present a picture of

deceptive conduct on the part of the Debtor.”267 A showing of reckless indifference to the truth of

the representations coupled with the knowledge that it would induce the loan to be made is also

sufficient to satisfy an intent to deceive.268 Therefore, determining whether a “debtor has the

requisite fraudulent intent to warrant an exception to discharge is a subjective inquiry. A creditor

may prove such fraudulent intent by direct, as well as circumstantial, evidence. Where a person

knowingly or recklessly makes false representations which the person knows or should know will

induce another to act, the finder of fact may logically infer an intent to deceive.”269 A creditor’s

reliance on a fraudulent misrepresentation need only be justifiable under the circumstances.270

       Plaintiffs’ focus for purposes of section 523(a)(2)(A) is their extension of credit to the

Debtor in connection with the Extended Notes. Plaintiffs argue that Debtor’s omission of two

material facts at that time demonstrate his intent to deceive them in obtaining the extension of

credit. First was Debtor’s failure to disclose that the Checking Accounts had been depleted and

closed. Second was Debtor’s failure to disclose PSE&G’s purchase of the Littleton Property.



                                                 40
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 43 of 71


Plaintiffs assert that it is “illogical to believe Plaintiffs would have agreed to the Extended Notes

had they known these facts.”271 Plaintiffs assert that, absent knowing these facts, they had “no

reason to doubt the Debtor’s ostensible ability to repay” the Extended Notes.272

       In the first instance, the Court finds that collateral estoppel applies because Count II of the

State Court Complaint specifically sought to recover on the basis of Debtor’s “fraud”, alleging,

inter alia, that (1) Debtor “engaged in a scheme to defraud Plaintiffs by means of fraudulent

misrepresentations”; (2) Plaintiffs detrimentally relied on those “false statements and fraudulent

misrepresentations”; and (3) they were “damaged” as a result. 273 Further, Judge Langan found

that: (1) Debtor failed to disclose his use of the Company funds in contravention of the Operating

Agreement; (2) Debtor failed to disclose to Plaintiffs his purchase of the Hasbrouck Heights

Property; (3) Plaintiffs relied on Debtor’s misrepresentations; and (5) Plaintiffs sustained losses

and damages as a proximate result of Debtor’s misrepresentations and omissions. Therefore, taken

together, the Judgment and Lis Pendens Order reached the merits of Debtor’s false pretenses, false

representations, and fraud. Requiring the Plaintiffs to relitigate these issues is inequitable.

       Even if collateral estoppel does not apply, Plaintiffs submitted ample evidence to establish

by a preponderance that each of the factors courts consider in a section 523(a)(2)(A) analysis have

been met. Debtor failed to provide adequate rebuttal evidence to the contrary. The Court agrees

that Debtor’s intent to deceive Plaintiffs can be reasonably inferred from his failure to disclose

depletion of the Company’s Checking Accounts and sale of the Littleton Property to PSE&G prior

to the Parties’ entry into the Extended Notes. As of April 30, 2012, Checking Account 1 had a

negative balance of $1,992.44. Coincidentally, just days prior, Debtor opened Checking Account

2 with the remaining $375,000 of the $500,000 loaned by Plaintiffs. On May 2, 2012, Debtor

transferred $1,992.44 from Checking Account 2 into Checking Account 1 to cover the overdraft



                                                 41
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 44 of 71


deficit. Checking Account 1 was subsequently closed by July 2012. Checking Account 2 endured

an equally short fate. Despite the Debtor Deposits, Debtor continued to utilize Checking Account

2 and failed to disclose his use of Company funds for personal purchases to Plaintiffs. By January

15, 2013, Checking Account 2 also had a negative balance. Debtor never disclosed to Plaintiffs

that the entirety of their loan proceeds had been spent prior to the loan extension in April 2013.

       Debtor’s intent to deceive Plaintiffs is placed in context when considering that PSE&G

purchased or was in the process of purchasing the Littleton Property at the time the extension was

requested—a fact that Plaintiffs assert was not disclosed to them. Debtor disputes whether he

made this omission. Debtor claims that he or the Financial Advisors disclosed it to Plaintiffs as

soon as he learned of it. Even if there was no disclosure, Debtor claims that Plaintiffs should have

known of the sale because it had been publicly announced. Plaintiffs dispute this assertion, and

counter that they did not become aware of the PSE&G sale until months after entry into the

Extension Notes. Plaintiffs further assert that Debtor only advised them of the sale after they

inquired about a news article regarding it in the summer of 2013. Just because the Debtor says

there is a dispute does not automatically require denial of summary judgment. Especially when

Debtor seeks to put forth two alternative factual positions.

       It is undisputed that no written communication exists from Debtor to Plaintiffs verifying

this alleged disclosure. Plaintiffs assert they would have never granted the extension had they

known of this fact. Debtor failed to produce any evidence of his alleged disclosure other than a

bald assertion. At the time the Parties entered into the Extended Notes, the Company no longer

possessed the funds to purchase the Littleton Property and the Littleton Property was no longer on

the market. In other words, the Littleton Project had become a factual impossibility and the

Company could no longer fulfill its purpose, which was to develop the Littleton Property. Once



                                                 42
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 45 of 71


the Littleton Project became a factual impossibility; all monies were depleted from the Checking

Accounts; and the financial forecast was abysmal from every direction; no reason exists for

Plaintiffs to grant the Company or the Debtor, in his capacity as guarantor, an extension of time to

repay the Original Notes. Indeed, Mr. Lewis testified, at the time Plaintiffs granted the extension,

they believed “everything was still in good order” and they had “no indication that there were

problems.”274 Debtor’s failure to disclose these material facts to Plaintiffs at the time they

extended the Original Notes demonstrates Debtor’s intent to deceive.

       The Court notes Debtor attempts to blame the Financial Advisors and other partners as the

parties requesting the extension. However, it is irrelevant as to who requested the extension. The

fact remains that Debtor, as both Managing Member and guarantor, was involved in the extension.

Further, Debtor never disputes his involvement. He tries to obfuscate the issue by trying to create

disputes. The Debtor failed to disclose the depleted Checking Accounts in violation of both the

Operating Agreement and his responsibility as Managing Member.

       The Court finds that the facts and circumstances surrounding the Extended Notes

demonstrate Debtor’s intent to deceive. Plaintiffs established by a preponderance of the evidence

that: (1) at the time the Parties entered into the Extended Notes, Debtor made material omissions

regarding the Littleton Project’s continued feasibility, the Company’s Checking Accounts, and

Debtor’s financial ability to repay as guarantor; (2) Debtor knew or should have known that his

failure to disclose would result in a false impression of both the Company and the Debtor’s ability

to repay the Extended Notes; (3) Debtor made the omissions with the intent and purpose of

deceiving the Plaintiffs; (4) Plaintiffs relied on Debtor’s misrepresentations; and (5) Plaintiffs

sustained the alleged loss and damages as a proximate result of Debtor’s misrepresentations.




                                                43
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                   Document     Page 46 of 71


Therefore, this Court finds that Plaintiffs are entitled to summary judgment under 11 U.S.C.

§ 523(a)(2)(A).

                2. False Financial Statement (11 U.S.C. § 523(a)(2)(B))

        Subsection 523(a)(2)(B) of the Bankruptcy Code provides that:

                (a) A discharge under section 727 . . . of this title does not
                discharge an individual debtor from any debt—

                        (2) for money, property, services, or an extension, renewal,
                        or refinancing of credit, to the extent obtained by—

                                (B) use of a statement in writing—

                                        (i)     that is materially false;

                                        (ii)    respecting the debtor’s or an insider’s
                                                financial condition;

                                        (iii)   on which the creditor to whom the
                                                debtor is liable for such money,
                                                property,    services,  or  credit
                                                reasonably relied; and

                                        (iv)    that the debtor caused to be made or
                                                published with intent to deceive[.]

Under section 523(a)(2)(B), a plaintiff has the burden of proving, by a preponderance of the

evidence, that the writing: (1) is materially false; (2) respects the debtor’s or an insider’s financial

condition; (3) was reasonably relied on; and (4) was made with intent to deceive.275

        Here, the written statement at issue is the Property Schedule. The Property Schedule was

presented to Plaintiffs prior to entry into the Original Notes. Although Judge Langan did not

include an analysis of the Property Schedule in the Lis Pendens Order, it was presented to him as

an exhibit to the State Court Complaint and reviewed as part of the review in the Lis Pendens

proceeding. The allegations in the State Court Complaint indicate Plaintiffs relied on the Property

Schedule in deciding to lend. Therefore, the falsity of the Property Schedule is subsumed within

                                                  44
 
Case 16-01214-SLM          Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                    Document     Page 47 of 71


the Judgment’s finding in favor of Debtor’s fraudulent conduct towards the Plaintiffs and their

reliance on it in entering into the Original Notes. On these grounds, the Court gives collateral

estoppel to the Judgment.

        Alternatively, even if collateral estoppel does not apply, Plaintiffs met their burden under

section 523(a)(2)(B) by a preponderance of the evidence, entitling them to summary judgment as

a matter of law. Plaintiffs assert: (1) the Property Schedule was materially false; (2) the Property

Schedule was drafted to demonstrate the Debtor’s financial condition; (3) Plaintiffs reasonably

relied on the Property Schedule in connection with their lending decision and subsequent extension

of credit; and (4) Debtor knew the Property Schedule was incomplete yet the Debtor presented the

Property Schedule to the Plaintiffs anyway.276 An analysis under section 523(a)(2)(B) supports

Plaintiffs’ assertions.

                     a. The Property Schedule is Materially False

           “A materially false statement is ‘an important or substantial untruth.’”277 “A finding of

material falsity may be premised upon the inclusion of false information or the exclusion of

information” regarding a debtor’s financial condition.278 Section 523(a)(2)(B)(i) presents a

question of law that is determined by an objective standard.279 Under section 523(a)(2)(B)(i), a

statement is material if it is so substantial that a reasonable person would have relied upon it.280 In

other words, a court may consider whether the false statement was “capable of influencing” or

would have a “natural tendency to influence” a creditor’s decision.281 As explained by the Third

Circuit:

                 [t]he materiality prong of the ‘material falsehood’ test includes a
                 certain reliance component. Under a materiality analysis, we refer
                 to a creditor’s reliance upon a false statement in the sense that an
                 untruth can be considered important (or ‘material’) if it influences a
                 creditor’s decision to extend credit. However, a statement can still
                 be material if it is so substantial that a reasonable person would have

                                                   45
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                  Document     Page 48 of 71


               relied upon it, even if the creditor did not in fact rely upon it in the
               case at hand. 282

       No one disputes that the Property Schedule was false. To the contrary, Debtor concedes

that point. Plaintiffs alleged in the State Court Action that the Property Schedule was false, and

its falsity was essential to Plaintiffs’ fraud claim. The Property Schedule substantially misstated

the Whiton Properties’ equity value because it failed to include known penalties, interest, and tax

debt under the liabilities column. It also failed to disclose that certain Whiton Properties were in

foreclosure and/or the subject of workout negotiations. So, the question is whether the Property

Schedule’s inaccuracies were material. In other words, were its contents such that a reasonable

person would have relied upon them in considering whether to lend the Company funds for the

Littleton Project, extend the repayment schedule and interest payments due on the loan and, most

accept a guarantee of repayment from the Debtor under the Original Notes?

       The Court finds that they were. The Debtor acknowledged that he created or caused the

creation of the Property Schedule to assist potential partners in determining “the properties which

[Debtor] owned at the time, the date purchased, the amount, the market value, the current debt and

the mortgage[s] [on]” them.283 The purpose of the Property Schedule was to provide potential

partners with financial information about the Debtor. Indeed, Mr. Lewis testified that Plaintiffs

believed they would, at a minimum, recover the face value of their loan plus interest in the event

of a default because of Debtor’s guarantee.284 Plaintiffs’ perception that Debtor’s guarantee had

value was backed by Debtor’s representations that he was a “successful real estate developer,”285

because Debtor included Whiton project amongst his achievements.286 The Property Schedule

substantiated Debtor’s claim of financial strength and his past project’s success because it falsely

indicated an equity amount in excess of $5,800,000 for the Whiton Properties. Given the Parties’

discussions at the initial stages of the Company formation and investment, it would have been

                                                 46
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 49 of 71


reasonable for any similarly situated creditor to be influenced by the Property Schedule’s contents

and form a belief that Debtor possessed an ability to repay monies loaned. There is no evidence

to lead one to think otherwise. The errors on the Property Schedule show properties that are

severely underwater to instead demonstrate equity of approximately $5,800,000. The Court finds

that falsehood to be material.

                    b. The Property Schedule is in Respect to the Debtor’s
                       Financial Condition

       The Court next turns to whether the Property Schedule is in respect to the Debtor’s financial

condition. In Lamar, Archer & Cofrin, LLP v. Appling, the Supreme Court determined what “the

phrase ‘statement respecting the debtor’s financial condition’” meant.287 In doing so, the Supreme

Court rejected the proposition that a “statement respecting the debtor’s financial condition” means

“only a statement that captures the debtor’s overall financial status” because such a narrow

interpretation would read “‘respecting’ out of the statute.”288 Instead, the Court held that:

               a statement is ‘respecting’ a debtor’s financial condition if it has
               a direct relation to or impact on the debtor’s overall financial
               status. A single asset has a direct relation to and impact on aggregate
               financial condition, so a statement about a single asset bears on a
               debtor’s overall financial condition and can help indicate whether a
               debtor is solvent or insolvent, able to repay a given debt or not.
               Naturally, then, a statement about a single asset can be a ‘statement
               respecting the debtor's financial condition.’289

Consistent with the foregoing, courts in this district have interpreted the phrase “a statement

respecting a debtor’s financial condition” to include the type of information a potential lender

would usually consider and its intended purpose.290

       Here, the Property Schedule is a statement respecting the Debtor’s financial condition.

Since Whiton was wholly-owned by the Debtor, it has a direct relation to the Debtor’s overall

financial status.   Debtor admits the Property Schedule was created to demonstrate certain



                                                 47
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                  Document     Page 50 of 71


information about properties he owned for anyone involved in the Company or the Littleton

Project. Debtor represented himself as a successful real estate developer and included amongst

his successes the Whiton project. The Whiton Properties were thus presented as multiple assets

with a direct relation to and impact on Debtor’s financial condition. The Property Schedule was

created to help Plaintiffs determine whether Debtor was solvent and possessed the ability to repay,

in his capacity as guarantor, the Original Notes and the Extended Notes. Debtor represented to the

Financial Advisors that he had the ability to repay the Original Notes—despite the fact that

Debtor’s federal income tax returns show income of $8,895, $7,554, and $7,035 for the years 2009,

2010, and 2011, respectively, and losses of $162,173, $128,079, and $193,809 for the years 2012,

2013 and 2014, respectively coupled with the crippling liabilities saddling the Whiton properties.

Accordingly, the Court finds that the Property Schedule was in respect to the Debtor’s financial

condition.

                     c. Plaintiffs Reasonably Relied on the Property
                        Schedule

        “Section 523(a)(2)(B)(iii) requires that the creditor actually relied on the written statement

and that such reliance was reasonable.”291 Reasonability is judged by an objective standard, i.e.,

that “degree of care which would be exercised by a reasonably cautious person in the same business

transaction under similar circumstances.292 Accordingly, it is a fact-based analysis. The Third

Circuit explained:

               [a] determination of reasonable reliance requires consideration of
               three factors: (1) the creditor’s standard practices in evaluating
               credit-worthiness (absent other factors, there is reasonable reliance
               where the creditor follows its normal business practices); (2) the
               standards or customs of the creditor’s industry in evaluating credit-
               worthiness (what is considered a commercially reasonable
               investigation of the information supplied by debtor); and (3) the
               surrounding circumstances existing at the time of the debtor's
               application for credit (whether there existed a ‘red flag’ that would

                                                 48
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                  Document     Page 51 of 71


               have alerted an ordinarily prudent lender to the possibility that the
               information is inaccurate, whether there existed previous business
               dealings that gave rise to a relationship of trust, or whether even
               minimal investigation would have revealed the inaccuracy of the
               debtor’s representations).293

        Plaintiffs allege in the State Court Complaint that they explicitly relied upon the Property

Schedule in making the Original Notes. The Court will give collateral estoppel effect to the issue

of Plaintiffs’ reliance. Even if collateral estoppel does not apply, the record here establishes that

Plaintiffs relied upon the Property Schedule in their decision to extend credit.

       The issue is whether the reliance was reasonable. The Court need not impose the same

standard courts impose upon institutional lenders. Rather, the standard is whether Plaintiffs

exercised the same degree of care that a reasonably cautious person in the same business

transaction under similar circumstances would have exercised. The Court finds that they did.

       Plaintiffs are individual investors that were introduced to Debtor by their Financial

Advisors. Debtor pitched the Littleton Project to them, and Plaintiffs relied upon his presentation

materials and assurances of past success. Mr. Lewis also visited the Littleton Property site on a

few occasions. The Financial Advisors provided the Property Schedule—which painted a rosy

financial picture for the Debtor—to the Plaintiffs. The Property Schedule exhibited a substantial

amount of equity where it was non-existent. Debtor represented to the Financial Advisors that he

had the financial ability to repay the Original Notes. Mr. Lewis testified that he also understood

that Debtor had an ability to repay the Original Notes. Accordingly, Mr. Lewis testified that he

did not retain any further professionals to help him with the transaction.294 He and the other

Plaintiffs individually negotiated the terms of their investment with Debtor, including the terms of

the Original Notes and Operating Agreement. The Parties dispute whether Plaintiffs received the




                                                 49
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                   Document     Page 52 of 71


Property Schedule prior to entering into the Extended Notes. That dispute does not matter since

they relied on it for the Original Notes and that is sufficient.

       Debtor attacks the reasonableness of Plaintiffs’ reliance on the Property Schedule on the

basis that a review of public filings would have shown that the Whiton Properties were in

foreclosure and/or subject to tax liens. In other words, Debtor alleges a minimal investigation

would have revealed the inaccuracies of Debtor’s misrepresentations and omissions. Debtor’s

position borders on ridiculous. Debtor argues that he should be exonerated from being held liable

for producing a materially false document because it was unreasonable for Plaintiffs to rely on it.

According to Debtor, Plaintiffs should not have given their trust to Debtor. Debtor’s correct.

Plaintiffs should have never trusted him. But, under the circumstances, their trust was reasonable.

       Certainly, Plaintiffs could have conducted further diligence on the Littleton Property,

conducted further review of the Debtor’s financials or retained their own separate attorney in

negotiating the Operating Agreement and Original Notes. Hindsight is always 20/20. There is no

standard market practice that applies to the facts of this case. Unquestionably, the standard is not

to blame the victims when they reasonably rely on untruths and inaccuracies. Judge Langan found

the Debtor to be “unscrupulous” and this Court agrees.295 As Judge Langan observed, the

“informal manner in which Mr. Lewis became involved in lending monies to [Debtor] and his

companies makes how unforeseen this harm was to the Plaintiffs even more clear.”296 The Court

finds Plaintiffs’ reliance reasonable under the circumstances of this case. Therefore, the Court

finds that Plaintiffs reasonably relied upon the Property Schedule in making their lending decision.

                   d. Debtor Caused the Property Schedule to Be Made
                      with the Intent to Deceive Plaintiffs

       Lastly, the Court must determine whether Debtor “caused” the Property Schedule to be

made with the “intent to deceive.”           Plaintiffs assert that for the purposes of section

                                                  50
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                  Document     Page 53 of 71


523(a)(2)(B)(iv), it does not matter who presented the Property Schedules to them, so long as the

Debtor caused the document to be made with the intent to deceive. The subject of who caused the

Property Schedule to be made was not at issue in the State Court Action. Plaintiffs allege it was

the Debtor and Debtor denies it.297

       Debtor argues that the Financial Advisors created the Property Schedule and presented it

to the Plaintiffs. On this, the facts are vague. However, the result is the same whether Debtor

prepared the Property Schedule or simply provided the information that comprised the Property

Schedule. The statute is clear that the Debtor need not be the one who presents or makes the

writing; he simply had to “cause [it] to be made.”298 Debtor specifically testified in his deposition

that he did just that—caused the Property Schedule to be made. Relying on the facts as set forth

by Debtor, Debtor caused the Property Schedule to be made.              Based on the facts already

established, the Court finds that Debtor intended to deceive Plaintiffs with the Property Schedule

each and every time it was presented as evidence of Debtor’s creditworthiness and ability to repay.

       In conclusion, the Property Schedule was: (1) materially false; (2) in respect to Debtor’s

financial condition; (3) reasonably relied on; and (4) made with intent to deceive.299 Accordingly,

this Court grants summary judgment in favor of the Plaintiffs under 11 U.S.C. § 523(a)(2)(B).

       3. Fraud or Defalcation While in a Fiduciary Capacity (11 U.S.C. § 523(a)(4))

       Plaintiffs also move for a determination of non-dischargeability under section 523(a)(4) of

the Bankruptcy Code. Section 523(a)(4) states in relevant part:

               (a) A discharge under section 727 . . . of this title does not discharge
               an individual debtor from any debt—

                       (4) for fraud or defalcation while acting in a fiduciary
                       capacity, embezzlement, or larceny;




                                                 51
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 54 of 71


11 U.S.C. § 523(a)(4) (emphasis added). Under section 523(a)(4), Plaintiffs must prove Debtor

committed (i) fraud or defalcation, (ii) while acting in a fiduciary capacity.300

       Fraud for purposes of section 523(a)(4) is the same as is required for purposes of section

523(a)(2)(A).301 Accordingly, for the reasons articulated regarding section 523(a)(2)(A), the Court

finds that Debtor is collaterally estopped from arguing that his actions were not equally fraudulent

for purposes of section 523(a)(4). As a result, the Court need not reach the issue of Debtor’s

purported defalcation. If collateral estoppel does not apply, this Court relies on its own fraud

analysis set forth in sections 523(a)(2)(A) and (B).

       In examining section 523(a)(4), the first issue is whether Debtor was acting in a fiduciary

capacity. In the first instance, the Court finds that Debtor is collaterally estopped from arguing

that he, as Managing Member, was not a fiduciary to the Plaintiffs and the Company. Count IV

of the State Court Complaint specifically sought to recover damages based on Debtor’s breach of

fiduciary duty and the duty of loyalty. The Operating Agreement specifically sets forth that all

Members had a duty of loyalty to the Company and fiduciary obligations. Therefore, Debtor is

collaterally estopped from arguing otherwise.

       Debtor, however, never really disputes that he was a fiduciary. Rather, Debtor argues that

being a fiduciary to the Company is not enough to establish that he was acting in a “fiduciary

capacity” for purposes of section 523(a)(4). Debtor asserts that section 523(a)(4)’s “notion of a

fiduciary has been limited to situations where an express or technical trust has been established.”302

Debtor argues that Plaintiffs can “point to nothing in the record to establish the creation of a trust,

either express or technical.”303 Plaintiffs, in response, assert that the Parties created an “express

trust by virtue of the plain, express terms of the [Operating Agreement] and the specific purpose




                                                  52
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31              Desc Main
                                   Document     Page 55 of 71


of Plaintiffs’ loan monies under the unambiguous terms” of the Original Notes and Extended

Notes.304

       In its seminal decision Davis v. Aetna Acceptance Co., the Supreme Court explained that

the meaning of the phrase “fiduciary capacity . . . speaks of technical trusts, and not those which

the law implies from the contract.”305 In other words, the debtor “must have been a trustee before

the wrong and without reference thereto” because the statutory language applies “only to a debt

created by a person who was already a fiduciary when the debt was created.”306

       “To establish an express trust, three elements must be met: (1) a declaration of trust; (2) a

clearly defined trust res; and (3) an intent to create a trust relationship.”307 In contrast, the

definition and scope of a technical trust is often more “difficult to determine. Some courts have

determined that technical trusts for purposes of § 523(a)(4) can be created by state statutes. Other

courts have found that state common law can create the requisite fiduciary relationship.”308

“Notwithstanding the differences in the means of establishing these two types of trusts, the scope

of technical and express trusts is ‘not limited to trusts that arise by virtue of a formal trust

agreement, but includes relationships in which trust-type obligations are imposed pursuant to

statute or common law.’”309

       There is no case squarely on point. However, this Court is guided by In re D’Amore, where

the court found that, as a matter of New Jersey law and “absent a contrary provision in an LLC’s

operating agreement, managing members of an LLC owe the traditional fiduciary duties of loyalty

and care to non-managing members of that LLC.”310 The D’Amore decision thoroughly analyzed

New Jersey’s Limited Liability Act,311 Delaware cases on corporate law issues and drew inferences

from the law of limited partnerships.312 Further, New Jersey courts recognize that “[p]arties

engaging in conduct indicative of a purpose to create a trust relationship will invite the application



                                                 53
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                   Document     Page 56 of 71


of the law of trusts to their transaction, notwithstanding the lack of an express declaration of a

trust.”313 Moreover, in the context of limited partnerships, New Jersey courts recognize that a

partner’s acceptance of title to property belonging to the partnership creates a trust-like

relationship.314

        Based on the facts of this case, the Court finds that the Operating Agreement and the

Original Notes demonstrate an intent by the Parties to create a trust-like relationship as to the

Company’s use of Plaintiffs’ loan proceeds. Debtor was Managing Member of the Company.

Under New Jersey law, if the Operating Agreement does not state otherwise (which it does not),

Debtor owed a fiduciary duty of loyalty and care to Plaintiffs, who were non-managing members

of the Company. The Operating Agreement also specifically imposed on the Members a duty of

loyalty to the Company. Nothing in the Operating Agreement states otherwise. The Operating

Agreement specifically empowered Debtor to undertake the day-to-day management of the

Company’s business. Plaintiffs entrusted Debtor with the “power to perform all things in the

normal course of business and for the usual operation of the Company without prior approval of

the other Members.”315 Debtor deposited the checks related to Plaintiffs’ loans, opened and

managed the Checking Accounts. The proceeds of the Original Notes, which specifically stated

that they were to be used in connection with the Littleton Project, were deposited into the Checking

Accounts. Debtor then used those proceeds for other purposes besides the Littleton Project,

including the Hasbrouck Heights Property purchase. Accordingly, the Parties established a trust

relationship prior to the creation of the debt at issue here.

        Debtor justified his personal use of Company funds due to the lack of compensation for his

work, without any attempt to show compliance with the Operating Agreement.316 Debtor ignores

that the Operating Agreement requires any employment agreement to be in writing. Otherwise,



                                                  54
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                   Document     Page 57 of 71


no Member could receive a salary from the Company. Debtor had no written employment

agreement with the Company. Yet, Debtor paid numerous expenses for himself out of the

Checking Accounts. In fact, he treated the Checking Accounts as if they were his own personal

accounts without providing any of the accounting or reporting required. As if the spending for

personal luxury items was not enough, Debtor diverted $55,000 from Checking Account 2 to

purchase another property (Hasbrouck Heights Property) wholly unrelated to the Company and

the Plaintiffs. That unauthorized purchase of the Hasbrouck Heights Property later produced a

profit. Neither the Company nor Plaintiffs saw any of it. It is undisputed that Defendant never

disclosed Debtor’s use of Company funds for non-Company related purposes.

       Accordingly, the Court finds that Debtor committed fraud while acting in a fiduciary

capacity, and grants summary judgment in favor of Plaintiffs pursuant to 11 U.S.C. § 523(a)(4).

               4. Embezzlement (11 U.S.C. § 523(a)(4))

       For purposes of § 523(a)(4), embezzlement is defined as “the fraudulent conversion of the

property of another by one who is already in lawful possession of it.”317 To prove embezzlement

occurred under § 523(a)(4), a court must find that: (1) the debtor was entrusted; (2) with property;

(3) of another; (4) which the debtor appropriated for his own use; (5) with fraudulent intent.318

“Embezzlement is the fraudulent appropriation of property by a person to whom such property has

been entrusted or into whose hands it has lawfully come.”319 Fraudulent intent may be inferred

from a debtor’s actions and surrounding circumstances.320 “As commonly used, embezzlement

requires conversion . . . of the property of another.”321

       Plaintiffs argue that the language of the Original Notes and the Operating Agreement

expressly prohibits the use of the proceeds of Plaintiffs’ loans for purchases unrelated to Littleton

Associates or to the Littleton Project.322 Plaintiffs further argue that “[a] cursory review of the



                                                  55
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31             Desc Main
                                  Document     Page 58 of 71


debits and withdrawals from the Company Accounts . . . show that the Debtor treated these

accounts as his personal piggy bank to live a grandiose life for eleven months in 2012 until all of

the money was gone.”323 Debtor asserts there are issues of disputed fact as to whether the

purchases and expenses he made from the Checking Accounts were authorized purchases and

expenses in the ordinary course of the Company’s business.324 Debtor contends that there were a

“plethora of business debit card purchases and canceled checks which are clearly related to the

business of” the Company.325 Debtor also argues that he deposited in excess of $228,915.91 of

his “own funds and/or funds other than those contributed by Plaintiffs” into the Checking

Accounts.326 With respect to the State Court Opinion, Debtor attempts to limit the findings just to

the $55,000 used to purchase the Hasbrouck Heights Property, and notes that Judge Langan did

not “address or set forth findings of fact or rulings of law as to the subsequent $797,522.83”

contained in the Judgment.327 Accordingly, Debtor argues that a forensic accountant is required

to resolve how each dollar was spent, its intended recipient, and its original source (Company vs.

Debtor funds) for purposes of a determination of embezzlement. Plaintiffs, in turn, dispute how

Debtor was capable of depositing in excess of $228,915.91 into the Checking Accounts from his

income or any other source given that his federal income tax returns showed a loss of $162,173

for the year 2012.328

       The Court need not reach this dollar for dollar issue nor is a forensic accounting necessary.

Here, the findings in the State Court Opinion embodied in the Lis Pendens Order collaterally estop

Debtor’s argument that he did not improperly convert Company funds to acquire the Hasbrouck

Heights Property. After reviewing the relevant documentary evidence and taking live witness

testimony, Judge Langan specifically held that the monies used to purchase the Hasbrouck Heights

Property “came from the Littleton monies meant to develop the [Littleton Property], and that Mr.



                                                56
 
Case 16-01214-SLM        Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31            Desc Main
                                  Document     Page 59 of 71


Russo diverted it to acquire the [Hasbrouck Heights Property] in the name of 230 Pasadena, LLC.”
329
      Judge Langan reached the merits of Debtor’s conversion of Company funds as to a single

transaction. This finding is adequate for purposes of non-dischargeability because there is no

requirement to apportion “dischargeable” versus “non-dischargeable” damages once there is a final

state court judgment on the merits of Debtor’s unlawful conversion of even a single dollar of the

Company’s funds.330

        Even if collateral estoppel does not apply here, the undisputed facts establish that:

(1) Debtor was entrusted; (2) with property; (3) of another; (4) which the Debtor appropriated for

his own use; and (5) with fraudulent intent. The first three factors have already been established

in earlier discussions and the Court need not continue to repeat them.

        In addition to the amounts diverted in connection with the Hasbrouck Heights Property, it

is undisputed that Debtor made withdrawals from the Checking Accounts for personal use.

Withdrawals from Checking Account 1 during the relevant time-period included payments to the

Italian luxury clothing store Ferragamo (a $4,785 debit on March 26, 2012), retail and on-line

stores such as Apple iTunes, Nike.com, Best Buy, Bed Bath & Beyond, and Sunglass Hut; daily

debits for food and restaurants; and other personal expenses.331 Even a cursory review of the bank

statement for the lifetime of Checking Account 1 establishes that no genuine dispute exists that

Debtor spent more on personal purchases than the $10,500 that he deposited into Checking

Account 1.. Checking Account 1 was closed in July 2012. In less than six months, Debtor spent

the entirety of the $125,000 sourced from the proceeds of the first Original Note. He also failed

to purchase the Littleton Property.

        Checking Account 2 suffered a similar fate. Withdrawals from Checking Account 2

included, in addition to the Hasbrouck Heights Property amount, daily debits for food and



                                                57
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 60 of 71


restaurants, a vacation to the Bahamas (including a visit to the Atlantis Spa), and purchases at retail

stores such as Bed Bath and Beyond, FAO Schwartz, and Bloomingdales. By March 2013,

Checking Account 2 was closed and the entire remaining balance of Plaintiffs’ loan proceeds—

$375,000—without completion of the Littleton Project. Indeed, unbeknownst to the Plaintiffs, the

Littleton Project had become a factual impossibility.

       Debtor attempts to raise a factual issue as to his embezzlement of the Company’s funds

because he also deposited monies into the Checking Accounts. Of course, if the Debtor had not

comingled monies in the Checking Accounts, this would not be an open question. True, Judge

Langan found, and this Court’s review of the record confirms, that Debtor made deposits in an

approximate amount of $150,000 into the Checking Accounts. Judge Langan also found that there

were “numerous checks written” for purposes that “appear[ed] to legitimately concern” the

Littleton Property, such as payments to “attorneys, engineers, architects and other

professionals.”332 In his opposition, Debtor attaches copies of numerous checks written from the

Checking Accounts, but fails to identify their purposes.333 Further, Judge Langan reviewed those

checks and still found the Debtor diverted money. This Court agrees. Debtor offers no evidence

to rebut Plaintiffs’ demonstration that Debtor used Company funds for his own personal benefit.

       Accordingly, this Court grants summary judgment under 11 U.S.C. § 523(a)(4) for

embezzlement.

               5. Larceny (11 U.S.C. § 523(a)(4))

       Larceny under § 523(a)(4) “requires a showing that the debtor wrongfully took property

from its rightful owner with fraudulent intent to convert such property to its own use without the

owner’s consent.”334 “Larceny differs from embezzlement in that larceny requires the initial

appropriation of the property to be wrongful” and be coupled with an “intent to convert or deprive



                                                  58
 
Case 16-01214-SLM         Doc 34    Filed 01/04/19 Entered 01/04/19 10:11:31               Desc Main
                                   Document     Page 61 of 71


the owner” of the property.335 In other words, where embezzlement contemplates an initial, lawful

entrustment of property, larceny relates to an unlawful taking of property. The elements of larceny

appear to conflict with this Court’s findings regarding embezzlement.

        Here, Debtor was entrusted with the Company’s funds because the Operating Agreement

empowered Debtor, as Member Manager, to manage the Checking Accounts and Plaintiffs

entrusted Debtor to deposit the checks related to the Original Notes into the Checking Accounts.

Even if that consent was procured fraudulently, Plaintiffs voluntarily loaned $500,000 to the

Company in connection with the Littleton Project. Therefore, even though Debtor converted the

Company’s funds for his personal use, it was under the guise of entrustment. The Plaintiffs have

not established by a preponderance of the evidence that Debtor’s actions rose to the level of

larceny. Accordingly, the Court denies summary judgment on grounds of larceny pursuant to 11

U.S.C. § 523(a)(4).

                6. Willful and Malicious Injury (11 U.S.C. § 523(a)(6))

        Section 523(a)(6) provides that: “(a) [a] discharge under section 727 . . . of this title does

not discharge an individual debtor from any debt—for willful and malicious injury by the debtor

to another entity or to the property of another entity.”336 Section 523(a)(6) requires an act to be

both “willful” and “malicious.” The Supreme Court has held that only acts done with the actual

intent to cause injury (as opposed to acts done intentionally that cause injury) fall within the ambit

of section 523(a)(6).337 Therefore, debts arising from recklessly or negligently inflicted injuries

do not fall within its scope.338

        In discussing willful and malicious injury, the Supreme Court stated:

                [t]here is no doubt that an act of conversion, if willful and malicious,
                is an injury to property within the scope of this exception. . . . But a
                willful and malicious injury does not follow as of course from every
                act of conversion, without reference to the circumstances. There

                                                  59
 
Case 16-01214-SLM          Doc 34     Filed 01/04/19 Entered 01/04/19 10:11:31                Desc Main
                                     Document     Page 62 of 71


                may be a conversion which is innocent or technical, an unauthorized
                assumption of dominion without willfulness or malice. There may
                be an honest but mistaken belief, engendered by a course of dealing,
                that powers have been enlarged or incapacities removed. In these
                and like cases, what is done is a tort, but not a willful and malicious
                one.339


In evaluating whether a debtor’s conduct is willful and malicious, the Third Circuit in In re Conte

endorsed an objective approach.340        Under the “objective approach,” actions will be considered

willful and malicious if they “either have a purpose of producing injury or have a substantial

certainty of producing injury.”341     In short, the “Bankruptcy Code requires at least a deliberate

action that is substantially certain to produce harm.” 342

        Here, Plaintiffs argue Debtor’s depletion of the Checking Accounts in less than a year

demonstrate that Debtor’s actions are willful and malicious because they had a substantial certainty

of producing injury to Plaintiffs.343 The Court observes that, in the State Court Opinion, Judge

Langan found that Debtor inflicted harm on the Plaintiffs in connection with the Hasbrouck

Heights Property transaction: Plaintiffs “were harmed by the actions of [Debtor]” and “lost a

substantial amount of money . . . .”344

        Debtor is collaterally estopped from arguing that his diversion of Company funds did not

result in actual injury to the Plaintiffs. And, even if collateral estoppel does not apply, the Plaintiffs

demonstrated injury arising from Debtor’s actions. Interestingly, instead of addressing Plaintiffs’

harm, Debtor asserts that he was equally harmed by the Littleton Project’s failure because he also

deposited personal funds to initiate the development. But his argument misses the point that his

actions as already explored in detail were “substantially certain” to injure the Plaintiffs. This

Debtor intentionally took actions to mislead and cause economic injury to Plaintiffs. This Debtor

is not an honest and unfortunate debtor. Every action taken by Debtor reeks of intentional



                                                   60
 
Case 16-01214-SLM                                Doc 34         Filed 01/04/19 Entered 01/04/19 10:11:31   Desc Main
                                                               Document     Page 63 of 71


dishonesty resulting in injury to Plaintiffs. Accordingly, summary judgment is granted in favor of

the Plaintiffs pursuant to 11 U.S.C. § 523(a)(6).

                                                                    CONCLUSION

              For the foregoing reasons, Plaintiffs’ Motion for Summary Judgment is GRANTED on

all grounds except larceny. An appropriate Order will follow.




                                                                        STACEY L. MEISEL
                                                                        UNITED STATES BANKRUPTCY JUDGE
DATED: January 4, 2019
D




                                                            
1
   Docket No. 14-10. With lawful post-judgment interest accruing at 2.25% per annum ($49.16 per diem) through
 the Petition Date, Plaintiffs estimate the Judgment amount to be $811,041. See Docket No. 1, ¶ 67.
 2
   11 U.S.C. §§ 523(a)(2)(A), (a)(2)(B), (a)(4) and (a)(6) (2016).
 3
    Docket No. 14. In support of the Motion for Summary Judgment, Plaintiffs submitted the Declaration of Timothy
 Lewis in Support of Motion for Summary Judgment [Docket No. 14-4]. Mr. Lewis is the only Plaintiff that provided
 most, if not all, information on behalf of the Plaintiffs either by testimony or certification in both the State Court
 Action and this adversary proceeding. Mr. Lewis is also the largest lender, having lent $250,000 to the Company
 under the terms of his Original Notes.
4
   The facts stated herein are taken from the Complaint, the Parties’ briefs and exhibits submitted on the Motion, and
their statements of material facts submitted pursuant to Local Civil Rule 56.1 (made applicable to the Motion at the
time it was filed). In paragraphs 3, 12, 13, 17, 21, 35, 41, and 45 of Debtor’s Rule 56.1 statement in response to
Plaintiffs’ Rule 56.1 statement, Debtor states that he is “without sufficient knowledge to either admit or deny
[Plaintiffs’ corresponding statement] and leaves Plaintiffs to their proofs.” Docket No. 18 ¶¶ 3, 12, 13, 17, 21, 35, 41
and 45. This is insufficient. Debtor may not defeat summary judgment by stating only that Plaintiffs will “at some
later time uncertain be held to their proofs; the time to establish that evidence exists to rebut the proofs is now.”
Schwartz v. Hilton Hotels Corp., 639 F. Supp. 2d 467, 469 (D.N.J. 2009) (citing D.N.J. L. CIV. R. 56.1). Therefore,
the Court deems undisputed each statement that Debtor neither admitted nor denied in his responsive statement.
5
   Docket No. 14-5, Russo Dep. 33:12-25, 34:1-16, and 227:3-6; Docket No. 14-6, Lewis Dep. 13:15-14:11.
6
   Docket No. 14-5, Russo Dep. 24:3-25:4 and Docket No. 14-6, Lewis Dep. 18:16-19:22.
7
   Docket No. 14-5, Russo Dep. 34:12-24, 41:12-42:2 and 46:5-7; see also Docket No. 14-6, Lewis Dep. 51:9-12,
95:22-96:2.
8
   Id. at 21:3-22:6 and 50:4-7.
9
   Docket No. 14-1, ¶ 34 as admitted by Docket No. 18, ¶ 34 and Docket No. 14-5, Russo Dep. 55:16-21; 235:5-
236:2. See also Docket No. 21-1, ¶ 1.
10
    See Docket No. 14-1, ¶ 36 as admitted by Docket No. 18, ¶ 36.
11
    Docket No. 14-5, Russo Dep. at 170:11-24. See also Docket No. 14-1, ¶ 35 as admitted by Docket No. 18, ¶ 35.
12
    Docket No. 14-17; see also Docket No. 14-1, ¶ 37 as admitted by Docket No. 18, ¶ 37.
13
    Docket No. 14-5, Russo Dep. 66:1-67:3.
14
    Id. at 55:6-15.


                                                                          61
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 64 of 71


                                                                                                                                                                                                
15
   Docket No. 14-6, Lewis Dep. 45:16-20.
16
   Docket No. 14-5, Russo Dep. 161:7-11.
17
   Id. at 40:5-7; 55:16-56: 8.
18
   Id. at 162:11-18.
19
   Id. at 164:6-17.
20
   Id. at 59:22-24 and 67:15-22.
21
   Id. at 57:22-58:8.
22
   Id. at 59:25-60:4.
23
   Id. at 56:4-11.
24
   Docket No. 14-6, Lewis Dep. 40.
25
   Id. at 104:15-17.
26
   Id. at 109:20-110:1-10.
27
   Docket No. 14-6, Russo Dep. 53:15-54:15 and 223:24-224:3.
28
   Docket No. 14-13.
29
   Docket No. 14-5, Russo Dep. 74:1-20; see also Docket No. 13, Schedule B and Docket No. 14-1, ¶ 15.
30
   Id.
31
   Id. at 3, ¶ 5.
32
   Docket No. 14-1, ¶ 17, as admitted by Docket No. 18, ¶ 17.
33
   Docket No. 14-12. Two of the four Original Notes were between the Company and Mr. Lewis. The Court was not
presented with a copy of the Original Note executed by Ms. Webb. Debtor attempted to challenge the existence and/or
validity of Ms. Webb’s Original Note. Docket No. 18, ¶ 1. However, Debtor also admits that Plaintiffs “disbursed
their $500,000 under the Original Notes in four separate checks[.]” Id. at ¶ 22. Plaintiffs also provided a copy of Ms.
Webb’s Extended Note. Docket No. 14-12 at 13-14. Therefore, the Court concludes that Ms. Webb’s Original Note
is not in dispute.
34
   Docket No. 14-6, Lewis Dep. 27:24-28: 24 and 91:20-93:25.
35
   Docket No. 14-12.
36
   Docket No. 14-6, Ex. A, Russo Dep. 150:21-152:12.
37
   Docket No. 14-1 at ¶ 33 as admitted by Docket No. 18 at ¶ 33.
38
   Docket No. 14-6, Lewis Dep. 109:20-110:10.
39
   Id. at 106:5-9.
40
   Docket No. 14-14.
41
   Docket No. 14-15.
42
   Docket No. 18 at 5, ¶ 2.
43
   Docket No. 14-5, Russo Dep. 81:14-82:10 and 106:8-15.
44
   Id. at 112:11-20.
45
   Docket No. 14-6, Lewis Dep. 65:11-25 and Docket No. 14-5, Russo Dep. 203-204.
46
   Id. at 106:8-15.
47
   Id. at 114:1-115.
48
   Docket No. 14-5, Russo Dep. 108:1-109:2 and Docket No. 14-15 at 13.
49
   Id. at 120-121.
50
   Docket No. 14-15 at 6 and 13.
51
   Docket No. 14-5, Russo Dep. 109.
52
   Id. at 123:4-21.
53
   Id. at 125:10-20.
54
   Docket No. 14-16 at 27-29.
55
    Docket No. 14, ¶ 30. In his Responsive Statement of Material Facts and Supplemental Statement of Disputed
Material Facts Pursuant to Civ. R. 56.1, Debtor “denied this transaction was not disclosed to Plaintiffs.” Docket No.
18, ¶ 30. This statement is yet another example of Debtor’s counsel trying to create a factual issue where there is
none. Debtor testified that he did not disclose the Hasbrouck Heights Property transaction to the Plaintiffs. Docket
No. 14-5, Russo Dep. 117:18-25 and 118:1-5. Debtor has not retracted or corrected this testimony. Therefore, this
factual issue is not in dispute.
56
   Docket No. 14, ¶ 32 and Docket No. 18, ¶ 32.
57
   Docket No. 14, ¶ 41 and Docket No. 14-5, Russo Dep. 130:8-11; see also Docket No. 18, ¶ 41 (Debtor’s admission
as to default on the Original Notes).
58
   Id.
59
   Docket No. 14-6, Lewis Dep. 98:20-99:7 and Docket No. 14-13.
                                                                                             62
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 65 of 71


                                                                                                                                                                                                
60
    Docket No. 14-6, Lewis Dep. 98:25-99:7.
61
    Docket No. 18, ¶ 44 (“Denied that that ‘debtor sought . . . the Extended Notes.’ All other statements are admitted.”).
62
    Docket No. 14-5, Russo Dep. 130:17-21.
63
    Docket No. 14, ¶ 44, Docket No. 14-12 at 7-14, and Docket No. 18, ¶ 44.
64
    Docket No. 14-17 at 7, 9, and 13. Mr. Halter and Ms. Murphy’s Extended Note does not contain the June Interest
Payment. This may be a drafting error because Mr. Lewis testified that the total due for the June Interest Payment
under all the Extended Notes was $50,000. See Docket No. 14-6, Lewis Dep. 99:4-7.
65
    Docket Nos. 14-14 and 14-15.
66
    Docket No. 14-5, Russo Dep. 128:14-19, 130:6-11.
67
    Id. at 128-129.
68
    Id. at 128:2-8.
69
    Id. at 128-129.
70
    Docket No. 14-6, Lewis Dep. 99:8-12.
71
    Id. at 83:15-25 and 84-85.
72
    Id. at 84:19-23.
73
    Docket No. 14-1, ¶ 43.
74
    Docket No. 18, ¶ 43.
75
    Docket No. 14-5, Russo Dep. 145:12-13.
76
    Docket No. 14-8.
77
    Docket No. 14-8 at ¶¶ 11-32.
78
    Id. at ¶ 1.
79
    A copy of the Property Schedule is attached as Exhibit A to the State Court Complaint. Of note, an entity named
Main Street Development Company, LLC was a named-defendant in the State Court Action. Debtor is identified as
its principal. The State Court Complaint states that Debtor and Main Street provided the Property Schedule to
Plaintiffs. The Property Schedule attached as Exhibit A to the State Court Complaint is the same as the one before
this Court and identifies Whiton as the entity holding title to the properties listed therein.
80
    Id. at ¶ 15.
81
    Id. at ¶ 16.
82
    Id. at ¶ 17.
83
    Id. at ¶ 18. The Operating Agreement is attached as Exhibit B to the State Court Complaint.
84
    Id. at ¶ 19.
85
    Id. at ¶ 20.
86
    Id. at ¶ 23.
87
    Id. at ¶ 24.
88
    Id. at ¶ 26. Copies of the Original Notes are attached as Exhibit C to the State Court Complaint. Copies of the
Extended Notes are attached as Exhibit D.
89
    Id. at ¶ 27.
90
    Id. at ¶ 28.
91
    Id. at ¶ 31.
92
    Id. at ¶ 32.
93
    Docket No. 14-1, ¶ 11 and Docket No. 18, ¶ 11.
94
    Docket No. 14-8 at 10.
95
    Docket No. 14-9.
96
    Docket No. 14-10.
97
    Id.
98
    Id.
99
    Docket No. 14-1 at 4.
100
     Id. at ¶ 13 and Docket No. 18, ¶ 13.
101
     Docket No. 14-11 at 2-3.
102
     Id.
103
     Docket No. 14-1, ¶ 13, as admitted by Docket No. 18, ¶ 13.
104
     Id. at 6 (emphasis added).
105
     Id. at 5 (emphasis added).
106
     Id.
107
     Id. at 6.
108
     Id. (emphasis added).
                                                                                             63
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 66 of 71


                                                                                                                                                                                                
109
    Id.
110
    Docket No. 14-11 at 8.
111
    Id. Judge Langan also entered a separate “Order Regarding Plaintiffs’ Notice of Lis Pendens”, dated April 8,
2015, which also ordered that the Lis Pendens would remain in place pending trial, and making the order effective,
nunc pro tunc, as of the date of the State Court Opinion.
112
    Docket. No. 14-6, Lewis Dep. 10:10-21.
113
    Main Case Docket No. 1.
114
    Main Case Docket No. 13 at 18.
115
    Id.
116
    Docket No. 1.
117
    Docket No. 4.
118
    Docket No. 13.
119
    Docket No. 16.
120
    Docket No. 20.
121
    Docket No. 14.
122
    Docket No. 18.
123
    Docket No. 21.
124
    Id. at 8.
125
    Docket No. 25.
126
    Docket No. 26.
127
    Id.
128
    FED. R. CIV. PRO. 56(a); FED. R. BANKR. P. 7056. The quoted language derives from the 2010 revision of Rule
56(a), which replaces prior Rule 56(c). Notably, it replaces “genuine issue of material fact” with “genuine dispute
as to any material fact.” Many of the cases cited herein predate the change to the Rule utilizing the older
terminology.
129
    Anderson v. Liberty Lobby, 477 U.S. 242, 250 (1986); see also Justofin v. Metropolitan Life Ins. Co., 372 F.3d
517, 521 (3d Cir. 2004).
130
    Celotex v. Catrett, 477 U.S. 317, 323 (1986); Knauss v. Dwek, 289 F. Supp 2d 546, 549 (D.N.J. 2003).
131
    Celotex, 477 U.S. at 323.
132
    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Sempier v. Johnson & Higgins, 45
F. 3d 724, 727 (3d Cir. 1995).
133
    Am. Eagle Outfitters v. Lyle & Scott, Ltd., 584 F.3d 575, 581 (3d. Cir. 2009).
134
    Matsushita, 475 U.S. at 586.
135
    Anderson, 477 U.S. at 249.
136
    Dehart v. Horn, 390 F.3d 262, 267 (3d Cir. 2004) (citing Anderson, 477 U.S. at 248).
137
    FED. R. CIV. P. 56(e)(2).
138
    Schwartz, 639 F.Supp.2d at 469 n. 2 (Plaintiffs’ failure to either admit or deny defendant’s statement of undisputed
facts and leaving them “to their proofs” was “insufficient.” “Plaintiff may not defeat summary judgment by stating
only that defendants will at some later time uncertain be held to their proofs; the time to establish that evidence exists
to rebut the proofs is now.”). See also D.N.J. Local Rule 56.1 (2016) (“The opponent of summary judgment shall
furnish, with its opposition papers, a responsive statement of material facts, addressing each paragraph of the movant's
statement, indicating agreement or disagreement and, if not agreed, stating each material fact in dispute and citing to
the affidavits and other documents submitted in connection with the motion; any material fact not disputed shall be
deemed undisputed for purposes of the summary judgment motion.”) (emphasis added).
139
    Anderson, 477 U.S. at 252.
140
    Tomalewski v. State Farm Life Ins. Co., 494 F.2d 882, 884 (3d Cir. 1974).
141
    Id.
142
    Id.
143
    Knauss, 289 F. Supp. 2d at 549 (citing Anderson, 477 U.S. at 249).
144
    Docket No. 14-11 at 5.
145
    Docket No. 18-1.
146
    Grogan v. Garner, 498 U.S. 279, 284-285 n. 11 (1991); In re Docteroff, 133 F.3d 210, 214 (3d Cir. 1997); In re
Aiello, 660 F. App’x 179, 182 (3d Cir. 2016) (further citations omitted).
147
    See In re Docteroff, 133 F.3d at 214.
148
    In re Bertolotti, 470 B.R. 356, 359–60 (Bankr. W.D. Pa. 2012).
149
    Greenleaf v. Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999); In re Docteroff, 133 F. 3d at 214.
                                                                                             64
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 67 of 71


                                                                                                                                                                                                
150
      In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (quoting Twp. of Middletown v. Simon, 193 N.J. 228 (N.J.
2008)).
151
     In re Ehsan, 579 B.R. 722, 727 (Bankr. D.N.J. 2018) (citing Kozlowski v. Smith, 193 N.J. Super. 672, 675, 475
A.2d 663 (App. Div. 1984)).
152
    Pittman v. La Fontaine, 756 F. Supp. 834, 841 (D.N.J. 1991) (citing Culver v. Insurance Co. of North America,
115 N.J. 451, 460, 559 A.2d 400 (N.J. 1989)) (emphasis added).
153
    Id. at 841–42 (D.N.J. 1991) (citing Alfone v. Sarno, 87 N.J. 99, 112 n. 9, 432 A.2d 857 (N.J. 1981)); Taylor v.
Engelhard Indus., 230 N.J.Super. 245, 253, 553 A.2d 361 (App. Div. 1989)).
154
     Allesandra v. Gross, 187 N.J. Super. 96, 105–6 (App. Div. 1982)).
155
     In re Azeglio, 422 B.R. 490, 495 (Bankr. D.N.J. 2010).
156
    Zirger v. General Accident Ins. Co., 144 N.J. 327, 338 (1996) (quoting McAndrew v. Mularchuk, 38 N.J. 156, 161
(1962)).
157
     In re Dawson, 136 N.J. 1, 20–21 (1994) (quoting State v. Redinger, 64 N.J. 41, 45, 312 A.2d 129 (1973)).
158
     In re Docteroff, 133 F.3d at 217 (quoting Restatement (Second) of Judgments § 13 (1982)).
159
     Id. (citing In re Brown, 951 F.2d 564, 569 (3d Cir.1991)).
160
     In re Dawson, 136 N.J. at 20-21 (internal citations omitted).
161
     See Wunschel v. City of Jersey City, 96 N.J. 651, 658, 477 A.2d 329 (1984).
162
     Leonelli–Spina v. Albro, No. CIVA 09–1864 (PGS), 2010 WL 1380877, at *5 (D.N.J. Apr. 1, 2010), aff’d sub
nom. In re Leonelli–Spina, 426 Fed. Appx. 122 (3d Cir. 2011) (citing In re Ross, 602 F.2d 604, 607 (3d Cir. 1979)).
163
     In re Ehsan, 579 B.R. at 728 (further citations omitted).
164
     Pivnick v. Beck, 326 N.J. Super. 474, 486 (App. Div. 1999), aff'd, 165 N.J. 670 (N.J. 2000) (further citations
omitted).
165
     Id. (citing Restatement (Second) of Judgments § 28 (1980)).
166
     Docket No. 14-1, ¶ 6 as admitted by Docket No. 18, ¶ 6.
167
    See In re Azeglio, 422 B.R. 490, 494 (Bankr. D.N.J. 2010) (finding that collateral estoppel could not apply in a
non-dischargeability proceeding where default judgment was entered after debtor failed to appear at a trial of which
he had no notice); In re Fisher, Case No. 16-12991-ABA, Adv. Pro. No. 16-1377-ABA, 2017 WL 590306, at *7
(Bankr. D.N.J. Jan. 24, 2017) (Altenburg, J.) (holding that collateral estoppel would not apply where debtor was “not
active in the presentation of evidence” in an arbitration proceeding); Slowinski v. Valley Nat. Bank, 264 N.J. Super.
172, 182–85, 624 A.2d 85, 90 (App. Div. 1993) (finding collateral estoppel did not bind party against whom default
judgment was entered); Allesandra v. Gross, 187 N.J.Super. 96, 106 (App. Div. 1982) (stating that judgment entered
by default does not constitute an issue actually litigated and therefore is not subject to collateral estoppel).
168
     In re Ehsan, 579 B.R. at 729-30 (further citations omitted).
169
     Id. at 730.
170
     Id.
171
     133 F.3d 210 (3d Cir. 1997).
172
     133 F.3d at 212-13.
173
     Id. at 213.
174
     Id.
175
     Id. at 213-214.
176
     Id.
177
     Id.
178
     Id.
179
     Id. at 215.
180
     Id.
181
     Id.
182
     Id.
183
     Id. at 216 (further citations omitted).
184
     Id.
185
    See In re Azeglio, 422 B.R. at 494 (“As their federal counterparts do, New Jersey courts also agree that collateral
estoppel may not be applied in the case of a default judgment.”) (citations omitted).
186
    Docket No. 18-1 at 5.
187
     Id.
188
     Walters v. Tehrani, No. CIV 2:13-6544 KM, 2015 WL 1815510, at *8–10 (D.N.J. Apr. 21, 2015), aff'd sub nom.
In re Walters, 649 F. App’x 273 (3d Cir. 2016).
189
     Id. at * 1.
                                                                                             65
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 68 of 71


                                                                                                                                                                                                
190
      Id.
191
      Id.
192
      Id.
193
      Id.
194
      Id. at * 2.
195
      Id.
196
      Id.
197
      Id.
198
      Id.
199
      Id. at *3.
200
      Id.
201
      Id.
202
      Id. at *4.
203
      Id.
204
      Id.
205
      Id.
206
      Id. at *8.
207
      Id.
208
      Id.
209
      Id.
210
      Id.
211
      Id. at *9.
212
      Id. at *8-9 (further internal citations and quotations omitted).
213
      Id. at *9.
214
      Id. (quoting In Docteroff, 133 F.3d at 215).
215
      Id. at *10 (further citations and internal quotations omitted).
216
      Id. at *10.
217
      Id.
218
      Id. at *11.
219
      Id. at * 12.
220
      Id.
221
      Id.
222
      In re Ehsan, 579 B.R. 722 at 724-725 (Bankr. D.N.J. 2018).
223
      Id. at 725.
224
      Id.
225
      Id.
226
      Id.
227
      Id. at 725-726.
228
      Id. at 726.
229
      Id. at 724.
230
      Id. at 730.
231
      Id.
232
      Id. at 731.
233
      Id.
234
      Id. at 732.
235
      Id.
236
      Id.
237
      Id.
238
      Id.
239
      Id.
240
      Id.
241
      Id.
242
      Id. at 733-734.
243
      Id. at 734.
244
      Docket No. 14-8 at ¶¶ 11-32.
245
      Docket No. 14-5, Russo Dep. 185-188.
                                                                                             66
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 69 of 71


                                                                                                                                                                                                
246
     Walters, 2015 WL 1815510, at *10.
247
     Docteroff, 133 F.3d at 215.
248
     Docket No. 14-11 at 5.
249
     Docket No. 14-11 at 2.
250
     Docket No. 14-11 at 6 (emphasis added).
251
     Id. at 5 (emphasis added).
252
     Id. at 6.
253
     Id. (emphasis added).
254
     Id.
255
     In re Cohn, 54 F.3d 1108, 1113 (3d Cir. 1995).
256
     Grogan, 498 U.S. at 291.
257
     Starr v. Reynolds (In re Reynolds), 193 B.R. 195, 200 (D.N.J. 1996) (citations omitted).
258
     Grogan, 498 U.S. at 291.
259
      In re Perkins, No. 99-0979, 2000 WL 1010580, at *2 (Bankr. E.D. Pa. July 19, 2000) (internal citations and
quotations omitted).
260
     In re Cohn, 54 F.3d at 1113.
261
     Cochran v. Reath (In re Reath), 368 B.R. 415, 423 (Bankr. D.N.J. 2006) (further citations omitted).
262
     In re Suarez, No. 08-15732 (DHS), 2010 WL 1382110, at *14 (Bankr. D.N.J. Apr. 5, 2010) (further citations
omitted).
263
     In re Crawford, 476 B.R. 890, 895 (Bankr. W.D. Pa. 2012) (citations omitted). See also In re Draughon, Case
No. 06-70405, Adv. Pro. No. 06-7067, 2007 WL 7645346, at *5 (Bankr. W.D. Pa. Aug. 21, 2007) (In the vast majority
of instances, a creditor must establish each of the following to prevail under § 523(a)(2)(A): (1) debtor obtained
money, property or services from a creditor by a misrepresentation, fraudulent omission or deceptive conduct; (2)
debtor was aware of the falsity or deceptiveness of the statement or conduct; (3) debtor intended to deceive the
creditor; (4) the creditor justifiably relied on the statement or conduct; and (5) the creditor suffered damages that were
proximately caused by debtor’s statement or conduct.”) (citing Harmon v. Kobrin (In re Harmon), 250 F.3d 1240,
1246 (9th Cir. 2001)).
264
    In re Draughon, 2007 WL 7645346 at *6.
265
    In re Docteroff, 133 F.3d at 216 (affirming bankruptcy court’s finding that debtor’s failure to disclose material
information was adequate for a finding of actual fraud under 11 U.S.C. § 523(a)(2)(A); plaintiff was not required to
demonstrate that debtor “affirmatively misled” them).
266
     In re Suarez, 2010 WL 1382110, at *15.
267
    In re Kaltenbock, No. ADV 12-22857-CMB, 2013 WL 3225077, at *2 (Bankr. W.D. Pa. June 25, 2013) (further
citation omitted).
268
     In re Cohen, 185 B.R. 171, 177 (Bankr. D.N.J. 1994).
269
     In re Giquinto, 388 B.R. 152, 165–66 (Bankr. E.D. Pa. 2008) (internal citations and quotations omitted).
270
    Field v. Mans, 516 U.S. 59, 61 (1995).
271
     Docket No. 14-2 at 34.
272
     Id.
273
     Docket No. 14-10 at ¶¶ 37-39.
274
     Docket No. 14-6, Lewis Dep. 98:25 and 99:1-7.
275
     In re Cohn, 54 F.3d 1108, 1114 (3d Cir. 1995).
276
     Docket No. 14-2 at 27-30.
277
     In re Robbins, 562 B.R. 83, 106 (Bankr. E.D. Pa. 2016) (quoting Cohn, 54 F.3d at 1114 (quoting In re Bogstad,
779 F.2d 370, 375 (7th Cir. 1985)).
278
     Id. (quoting In re Chryst, 177 B.R. 486, 499 (Bankr. E.D. Pa. 1994)).
279
     Id. (citing Cohn, 54 F.3d at 1115).
280
     Cohn, 54 F.3d at 1115.
281
     Id.
282
     Id. at 1114.
283
     Docket No. 14-5, Russo Dep. 170:10-25.
284
     Docket No. 14-6, Lewis Dep. 40, 93:21-25 and 94:1-3.
285
     Id. at 35:8-15.
286
     Docket No. 14-6, Lewis Dep. 35:8-15.
287
     138 S. Ct. 1752, 201 L. Ed. 2d 102 (2018).
288
     Id. at 1761.
                                                                                             67
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 70 of 71


                                                                                                                                                                                                
289
     Id. (emphasis added).
290
     Goodman v. Kleiman (In re Kleiman), Docket No. 05-06158 (RTL), 2007 WL 1480716 (Bankr. D.N.J. May 18,
2007).
291
     In re Robbins, 562 B.R. at 109 (citing Field v. Mans, 516 U.S. 59, 68 (1995)).
292
     In re Cohn, 54 F.3d at 1117 (citations omitted).
293
     Id.
294
     Docket No. 14-6, Lewis Dep. 49.
295
     Docket No. 14-11 at 6.
296
     Id.
297
     Docket No. 14-9, ¶ 13.
298
     See 11 U.S.C. § 523(a)(2)(B).
299
     In re Cohn, 54 F.3d at 1114.
300
     In re Goepp, 455 B.R. 388, 397 (Bankr. D.N.J. 2011).
301
     In re Verona, 277 B.R. 66, 72 (Bankr. W.D. Pa. 2002) (citing In re Chavez, 140 B.R. 413, 423 (Bankr. W.D.
Tex. 1992)).
302
     Docket No. 25 at 9 (citing In re Casini, 307 B.R. 800, 818 (Bankr. D.N.J. 2004) (Lyons, J.) (citing In re Kaczynski,
188 B.R. 770 (Bankr. D.N.J. 1995) and In re Scott, 294 B.R. 620 (Bankr. W.D. Pa. 2003)). Debtor cites to In re Casini
for the proposition that a director of an insolvent corporation may not be held to be acting in a fiduciary capacity with
respect to its creditors for purposes of section 523(a)(4). However, Casini is distinguishable from the case at bench
because, there, a director’s fiduciary duty to creditors only arose upon the debtor’s insolvency. Therefore, the Casini
court found that there was no prior trust-like relationship between the director and creditor in those cases that merited
an exception to discharge under section 523(a)(4).
303
     Docket No. 25 at 10.
304
     Docket No. 26 at 2.
305
     Davis v. Aetna Acceptance Co., 293 U.S. 328, 333 (1934) (further internal quotations and citations omitted).
306
     Id. (further internal quotations and citations omitted).
307
     In re Kaczynski, 188 B.R. at 774 (further internal citations omitted).
308
     Id. (further internal citations and quotations omitted).
309
     Id. (further internal citations and quotations omitted).
310
     In re D’Amore, 472 B.R. 679, 689 (Bankr. D.N.J. 2012) (Kaplan, J.) (further citations omitted).
311
     The D’Amore case reviewed New Jersey Limited Liability Company Act, N.J.S.A. 42:2B–1, et seq., which has
since been repealed effective March 1, 2014. However, as already noted, the Operating Agreement was created in
accordance with and pursuant to the New Jersey Limited Liability Company Act. (Docket No. 14-13).
312
     In re D’Amore, 472 B.R. at 687-89.
313
     Matter of Gonzalez, 262 N.J. Super. 456, 459, 621 A.2d 94, 95 (Ch. Div. 1992) (citing Trenton Times Corp. v.
United States, 361 F.Supp. 222, 226 (D.N.J. 1973)).
314
     Citizens First Nat. Bank of New Jersey v. Bluh, 281 N.J. Super. 86, 98, 656 A.2d 853, 858 (App. Div. 1995)
(citing D'Ippolito v. Castoro, 51 N.J. 584, 588, 242 A.2d 617 (N.J. 1968); Hirsch v. Travelers Ins. Co., 134
N.J.Super. 466, 470, 341 A.2d 691 (App. Div. 1975)).
315
     Docket No. 14-13, ¶ 5.
316
     Docket No. 14-5, Russo Dep:87:5-6.
317
    In re Duffy, Docket No. XX-XXXXXXX (NWL), 2010 WL 3260077, at *10 (Bankr. D.N.J. Aug. 18, 2010) (citing In
re Sherman, 603 F.3d 11, 13 (1st Cir. 2010)).
318
      Hickman, 2014 WL 348538 at *9 (citing In re Scheller, 265 B.R. 39, 53 (Bankr. S.D.N.Y. 2001)). See also
Docteroff, 133 F.3d at 217.
319
    In re Schlessinger, 208 F. App’x 131, 133 (3d Cir. 2006) (citing Moore v. United States, 160 U.S. 268 (1895)).
320
    See In re Aiello, 660 F. App’x 179, 183 (3d Cir. 2016) (citing Rosen v. Bezner, 996 F.2d 1527, 1534 (3d Cir. 1993));
Hickman, 2014 WL 348538 at *9 (citing In re Bevilacqua, 53 B.R. 331, 334 (Bankr. S.D.N.Y. 1985)). Under section
523(a)(4)(A) of the Bankruptcy Code, the phrase “while acting in a fiduciary capacity” modifies only the words “fraud
or defalcation”; it does not modify the phrase “embezzlement or larceny.” In re Hickman, 2014 WL 348538, at *9
(Bankr. D.N.J. Jan. 31, 2014) (further citations omitted). Therefore, a debtor does not need to act in a fiduciary
capacity when committing larceny or embezzlement for the debt to be excepted from discharge under section
523(a)(4). Hickman, 2014 WL 348538 at *9 (citing In re Giarratano, 299 B.R. 328, 337 (Bankr. D. Del. 2003)).
321
     In re Truch, 508 B.R. 616, 622 (Bankr. D.N.J. 2014) (Ferguson, J.) (further citations omitted).
322
     Docket No. 14-2 at 23.
323
     Id.
                                                                                             68
 
Case 16-01214-SLM                               Doc 34            Filed 01/04/19 Entered 01/04/19 10:11:31                                                               Desc Main
                                                                 Document     Page 71 of 71


                                                                                                                                                                                                
324
    Docket No. 18-1 at 6.
325
    Id. Debtor attached copies of checks issued to “attorneys, engineers, architects , and other professionals related
to the [Littleton Project].” See Exhibit A to the Certification of Alfredo Ramos, Jr., Docket No. 18-2.
326
    Docket No. 18-1 at 6-7.
327
    Id. at 5.
328
    Docket No. 21 at 5.
329
    Docket No. 14-2 at 5 (emphasis added).
330
    In re Vincenza Leonelli–Spina, 426 Fed.Appx. 122, 126 (3d Cir. 2011).
331
    Docket No. 14-14 at 7-8.
332
    Docket No. 14-11 at 5.
333
    Docket No. 18-2.
334
     In re Truch, 508 B.R. at 623 (further citations omitted).
335
     In re Kaltenbock, No. Adv. 12-22857-CMB, 2013 WL 3225077, at *3 (Bankr. W.D. Pa. June 25, 2013). See
also In re Schlessinger, 208 Fed. Appx.131, 133 (3d Cir. 2006).
336
    11 U.S.C. § 523(a)(6).
337
    Kawaauhau v. Geiger, 523 U.S. 57 (1998).
338
    Id. at 64.
339
    Davis, 293 U.S. at 332 (further internal citations and quotations omitted).
340
    33 F.3d 303, 307 (3d Cir. 1994).
341
    Id.
342
    Id. at 309.
343
    Docket No. 14-2 at 27.
344
    Docket No. 14-11 at 6.




                                                                                             69
 
